Exhibit 10.3

[Letterhead]

May [    ], 2015

Crestwood Midstream Partners LP

Crestwood Equity Partners LP

Crestwood Gas Services GP, LLC

700 Louisiana Street

Suite 2550

Houston, Texas 77002

 

  Re: Election Regarding Change of Control

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Agreement of
Limited Partnership (the “Partnership Agreement”) of Crestwood Midstream
Partners LP, a Delaware limited partnership (the “Partnership”), dated as of
December 21, 2011, as amended by that certain Amendment No. 1 to the Partnership
Agreement, dated as of October 1, 2013, that certain Amendment No. 2 to the
Partnership Agreement, dated as of October 10, 2013, and that certain Amendment
No. 3 to the Partnership Agreement, dated as of June 17, 2014. Capitalized terms
used in this letter agreement (this “Letter Agreement”) and not otherwise
defined in this Letter Agreement but defined in the Partnership Agreement shall
have the definitions ascribed to such terms in the Partnership Agreement.

The Partnership, Crestwood Equity Partners LP, a Delaware limited partnership
(“CEQP”), Crestwood Equity GP LLC, a Delaware limited liability company, CEQP ST
SUB LLC, a Delaware limited liability company and a wholly-owned subsidiary of
CEQP (“MergerCo”), MGP GP, LLC, a Delaware limited liability company and
wholly-owned subsidiary of CEQP (“MGP GP”), Crestwood Midstream Holdings LP, a
Delaware limited partnership (“Midstream Holdings”), Crestwood Midstream GP LLC,
a Delaware limited liability company and the general partner of the Partnership
(“Midstream GP”), and Crestwood Gas Services GP, LLC (“CGS GP”) have entered
into an Agreement and Plan of Merger, dated as of the date hereof (as amended,
supplemented, restated or otherwise modified from time to time, the “Merger
Agreement”), pursuant to which, among other things, it is proposed that
MergerCo, MGP GP and Midstream Holdings will merge with and into the Partnership
(the “Merger”), with the Partnership continuing as the surviving entity of the
Merger, the outstanding common units representing common limited partner
interests of the Partnership (the “Common Units”) (other than Common Units held
by CEQP, CGS GP and their Subsidiaries) will be converted into the right to
receive common units of CEQP (the “CEQP Common Units”), and the outstanding
Class A Preferred Units of the Partnership (the “Preferred Units”) will be
converted into the right to receive preferred units of CEQP (the “CEQP Preferred
Units”), all on the terms specified therein. The Partnership and the Preferred
Holders acknowledge and agree that the Merger, if consummated, will constitute a
Change of Control.



--------------------------------------------------------------------------------

As of the date hereof, each of the Persons identified on the signature pages
hereto as a Preferred Holder (the “Preferred Holders”) is the record owner of,
and has the right to vote and dispose of, certain Preferred Units.

The Preferred Holders and the Partnership’s management (“Management”) have
discussed the reasons for the Merger and the potential benefits to the
unitholders of the Partnership that may result therefrom, and based on such
discussions, current market conditions and the terms of the transaction as they
have been described to the Preferred Holders, the Preferred Holders currently
intend to support Management’s efforts in connection therewith as described in
this Letter Agreement.

In furtherance thereof, subject to the terms and conditions of this Letter
Agreement, each Preferred Holder hereby, severally and not jointly, agrees,
solely with respect to the Change of Control that will result from the Merger,
if consummated:

 

(A) to elect to have all of the Preferred Units held of record by such Preferred
Holder exchanged, in accordance with Section 5.12(e)(ii)(B) of the Partnership
Agreement, for CEQP Preferred Units created pursuant to an amendment to that
certain Fifth Amended and Restated Agreement of Limited Partnership of CEQP,
dated as of January 1, 2013 (the “CEQP Partnership Agreement”), in the form
attached hereto as Exhibit 1, (the “CEQP Partnership Agreement Amendment”) in
accordance with the terms of the Merger Agreement, and to become a limited
partner in CEQP in accordance with the terms of the CEQP Partnership Agreement,
as amended by the CEQP Partnership Agreement Amendment; and

 

(B) if the CEQP Preferred Units are created pursuant to the CEQP Partnership
Agreement Amendment, then the CEQP Preferred Units shall constitute
Substantially Equivalent Units.

The agreement of the Preferred Holders as set forth in clauses (A) and (B) above
shall, without requiring any further action by any party, automatically
terminate and become void, ab initio, upon the occurrence of any of the
following:

 

  (a) the CEQP Preferred Units are on terms other than as set forth in the CEQP
Partnership Agreement Amendment;

 

  (b) the Closing has not occurred on or before December 31, 2015;

 

  (c) the termination of the Merger Agreement in accordance with its terms
(including after any extension thereof);

 

  (d) the waiver by the Partnership (or Midstream GP, as the case may be) of any
of the conditions set forth in Article VII of the Merger Agreement;

 

  (e) the Conflicts Committee making a Midstream Change in Recommendation (as
defined in the Merger Agreement);

 

2



--------------------------------------------------------------------------------

  (f) the Full Funding Date has not occurred at least three (3) Business Days
prior to the anticipated Closing Date (as defined in the Merger Agreement);

 

  (g) any change is made to the Merger Agreement, by amendment, waiver or other
modification of the Merger Agreement that (i) decreases or changes the form of
the Preferred Merger Consideration (as defined in the Merger Agreement) or the
Common Merger Consideration (as defined in the Merger Agreement), (ii) modifies
Annex A to the Merger Agreement in any way or (iii) otherwise adversely impacts
the Preferred Holders (including, for the avoidance of doubt, any extension of
the Termination Date (as defined in the Merger Agreement)); or

 

  (h) the Adjustment Ratio (as defined in footnote number 1 of the CEQP
Partnership Agreement Amendment) is less than the greater of (x) 2.75 and
(y) the number of CEQP Common Units to be exchanged for each Common Unit at the
Effective Time, subject to the proviso to the definition of “Adjustment Ratio”
contained in footnote #1 of the CEQP Partnership Agreement Amendment (the
greater of (x) and (y), the “Required Exchange Ratio”).

By execution hereof, the Partnership and CEQP agree that the Adjustment Ratio
(as defined in footnote number 1 of the CEQP Partnership Agreement Amendment)
will be no less than the Required Exchange Ratio.

Notwithstanding anything to the contrary in this Letter Agreement, the
Partnership acknowledges that none of the Preferred Holders is agreeing to vote
for the approval of the Merger at the Meeting (as defined in the Merger
Agreement), and each Preferred Holder expressly retains the right to elect, in
its sole discretion, whether to vote for, vote against, or abstain from voting
with respect to the approval of the Merger at the Meeting. Each of the Preferred
Holders and the Partnership agrees that no action taken by the Preferred Holders
in connection with this Letter Agreement, the Merger Agreement or the
transaction contemplated hereby and/or thereby, including without limitation,
the Meeting and any vote upon the approval of the Merger, shall be deemed to be
a violation of any agreement or obligation of any of the Preferred Holders under
the Standstill Agreement (as defined below), and any term or provision of the
Standstill Agreement to the contrary is hereby waived solely for the purposes of
giving effect to this sentence.

Each Preferred Holder, the Partnership and CEQP hereby agree that, if the
Closing (as defined in the Merger Agreement) occurs and the CEQP Preferred Units
are issued to the Preferred Holders, then (a) effective as of the Effective Time
(as defined in the Merger Agreement), their respective rights under that certain
Registration Rights Agreement, dated as of June 17, 2014, by and among the
Partnership and the Preferred Holders shall terminate without any further action
on the part of the Partnership or any Preferred Holder, and (b) on the Effective
Date, CEQP and each of the Preferred Holders shall execute and deliver a
Registration Rights Agreement (the “New Registration Rights Agreement”) in the
form attached hereto as Exhibit 2.

Each Preferred Holder, the Partnership and CEQP hereby agree that, if the
Closing occurs and the CEQP Preferred Units are issued to the Preferred Holders,
then (a) effective as of the Effective Time, their respective rights under that
certain Board Representation and Standstill

 

3



--------------------------------------------------------------------------------

Agreement, dated as of June 17, 2014, by and among the Partnership and the
Preferred Holders (the “Standstill Agreement”) shall terminate without any
further action on the part of the Partnership or any Preferred Holder, and
(b) on the Effective Date, CEQP and each Preferred Holder shall execute and
deliver a Board Representation and Standstill Agreement (the “New Standstill
Agreement”) in the form attached hereto as Exhibit 3.

CEQP hereby agrees that CEQP shall promptly (but in any event within five
(5) business days of the written request of the Preferred Holders) reimburse the
Preferred Holders for the reasonable and documented Transaction Expenses (as
defined below) of the Preferred Holders. “Transaction Expenses” means all
expenses, including legal fees and expenses, incurred by the Preferred Holders
in connection with this Letter Agreement, the Merger Agreement and the
transactions contemplated hereby and thereby.

Each Preferred Holder hereby permits CEQP and the Partnership to include and
disclose in the Proxy Statement (as defined in the Merger Agreement) and any
prospectus and in such other schedules, certificates, applications, agreements
or documents as such entities reasonably determine to be necessary or
appropriate in connection with the consummation of the Merger and the
transactions contemplated by the Merger Agreement such Preferred Holder’s
identity and ownership of the Preferred Units and the nature of such Preferred
Holder’s commitments under this Letter Agreement.

This Letter Agreement, the rights and obligations of the parties hereunder, and
any claim or controversy directly or indirectly based upon or arising out of
this letter agreement or the transactions contemplated hereby, including all
matters of construction, validity and performance, shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
laws of any jurisdictions other than those of the State of Delaware.

This Letter Agreement may be executed (including by facsimile or electronic
transmission) in multiple counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one instrument.

*  *  *  *  *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Letter Agreement
effective as of the date first written above.

 

PREFERRED HOLDERS:

[●]

By:

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

Acknowledged and agreed by:

 

THE PARTNERSHIP: CRESTWOOD MIDSTREAM PARTNERS LP By: Crestwood Midstream GP LLC,
its general partner By:

 

Name:

 

Title:

 

CEQP: CRESTWOOD EQUITY PARTNERS LP By: Crestwood Equity GP LLC, its general
partner By:

 

Name:

 

Title:

 

CGS GP: CRESTWOOD GAS SERVICES GP, LLC By:

 

Name:

 

Title:

 

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT 1

CEQP PARTNERSHIP AGREEMENT AMENDMENT

See attached.



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

CRESTWOOD EQUITY PARTNERS LP

This First Amendment (this “Amendment”) to the Fifth Amended and Restated
Agreement of Limited Partnership of Crestwood Equity Partners LP, a Delaware
limited partnership (the “Partnership”), dated as of April 11, 2014, and entered
into as of January 1, 2013 (the “Partnership Agreement”), is entered into
effective as of [●], 2015 at the direction of Crestwood Equity GP LLC, as the
general partner of the Partnership (the “General Partner”), pursuant to
authority granted to it in Section 13.1 of the Partnership Agreement.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Partnership Agreement.

RECITALS

WHEREAS, Section 5.4(a) of the Partnership Agreement provides that the
Partnership may issue additional Partnership Securities for any Partnership
purpose at any time and from time to time to such Persons and for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole discretion, all without the approval of any Limited
Partners;

WHEREAS, Section 5.4(b) of the Partnership Agreement provides that the
Partnership Securities authorized to be issued by the Partnership pursuant to
Section 5.4(a) may be issued in one or more classes, or one or more series of
any such classes, with such designations, preferences, rights, powers and duties
(which may be senior to existing classes and series of Partnership Securities)
as shall be fixed by the General Partner in the exercise of its sole discretion;

WHEREAS, Section 13.1(g) of the Partnership Agreement provides that the General
Partner, without the approval of any Limited Partners, may amend any provision
of the Partnership Agreement that, in the discretion of the General Partner, is
necessary or advisable in connection with the creation, authorization or
issuance of any class or series of Partnership Securities pursuant to
Section 5.4 of the Partnership Agreement; and

WHEREAS, the General Partner deems it advisable and in the best interest of the
Partnership to effect this Amendment to provide for (i) the creation of a new
class of Units to be designated as Preferred Units and to fix the preferences
and the relative participating, optional and other special rights, powers and
duties pertaining to the Preferred Units, including, without limitation, the
conversion of the Preferred Units into Common Units in accordance with the terms
described herein, (ii) the issuance of the Preferred Units pursuant to the terms
of the Merger Agreement (as hereinafter defined) in exchange for Midstream
Preferred Units (as hereinafter defined), and (iii) such other matters as are
provided herein.

 

-8-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the General Partner does hereby amend the Partnership
Agreement as follows:

A. Amendment. The Partnership Agreement is hereby amended as follows:

Article I is hereby amended to add or restate, as applicable, the following
definitions in the appropriate alphabetical order:

“Adjusted Conversion Amount” means a number of Common Units to be issued upon
conversion of each Preferred Unit pursuant to Section 5.8(b)(iii) equal to the
greater of (i) the Conversion Ratio and (ii) the quotient of (A) 150% multiplied
by the Preferred Unit Price divided by (B) the Adjustment Ratio multiplied by
the lower of (x) the closing price of a Common Unit on the National Securities
Exchange on which the Common Units are listed or admitted to trading on the last
trading day prior to exercise of the Partnership’s conversion right pursuant to
Section 5.8(b)(iii) and (y) the VWAP Price calculated over the 10 consecutive
trading days ending immediately prior to the date of exercise of the
Partnership’s conversion right pursuant to Section 5.8(b)(iii).

“Adjustment Ratio” means 0.96, provided, however, that the Adjustment Ratio
shall be 1.00 (i) at all times prior to June 17, 2017, and (ii) at any time, on
or after June 17, 2017, that the VWAP Price for the 10 consecutive trading days
ending immediately prior to the date of exercise of the Partnership’s conversion
right pursuant to Section 5.8(b)(iii) exceeds the quotient of (A) 125% of the
Preferred Unit Price, divided by (B) the then-applicable Conversion Ratio.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For avoidance of
doubt, for purposes of this Agreement, (i) the Partnership, on the one hand, and
the Unit Purchasers, on the other hand, shall not be considered Affiliates;
(ii) any fund or account managed, advised or sub-advised, directly or
indirectly, by GSO Capital Partners LP or its Affiliates shall be considered an
Affiliate of GSO Capital Partners LP; and (iii) any fund or account managed,
advised or sub-advised, directly or indirectly, by Magnetar Financial LLC or its
Affiliates, shall be considered an Affiliate of Magnetar Financial LLC.

“Board Representation and Standstill Agreement” means that certain Board
Representation and Standstill Agreement, dated as of [●], 2015, by and among the
Partnership, the General Partner and the Unit Purchasers.

“Cash COC Conversion Premium” means (i) prior to June 17, 2015, 115%,
(ii) during the period commencing on June 17, 2015 and ending on June 16, 2016,
110%, (iii) during the period commencing on June 17, 2016 and ending on June 16,
2017, 105%, and (iv) thereafter, 101%.

“Cash COC Event” means any transaction pursuant to which (i) the General Partner
or any Affiliate of the General Partner exercises its rights to purchase all of
the Outstanding Common Units pursuant to Section 15.1 of this Agreement or
(ii) any Person or group of Persons

 

-9-



--------------------------------------------------------------------------------

acquires in one or more series of related transactions all of the Outstanding
Common Units, in each case where the consideration received by the holders of
Common Units is comprised of at least 90% cash.

“Change of Control” means the occurrence of any of the following events:
(i) (a) First Reserve Fund XI, L.P. or an Affiliate of First Reserve Fund XI,
L.P. has ceased, directly or indirectly, in one or more series of related
transactions, to control the General Partner (the Person, if any, acquiring such
control of the General Partner, and each Person, if any, that subsequently
acquires control of the General Partner, is hereinafter referred to as a “New GP
Owner”) and (b) Robert G. Phillips has ceased to be the Chief Executive Officer
of the General Partner; (ii) the Common Units are no longer listed or admitted
for trading on the New York Stock Exchange or another National Securities
Exchange; (iii) a Cash COC Event; (iv) any direct or indirect sale, lease,
transfer, conveyance or other disposition, in one or more series of related
transactions, of all or substantially all of the properties or assets of the
Partnership to any Person; or (v) any dissolution or liquidation of the
Partnership (other than in connection with a bankruptcy proceeding or a
statutory winding up); provided, if a Change of Control under clause (i) of this
definition has occurred, and one or more Preferred Holders has elected, pursuant
to Section 5.8(e)(ii)(C), to continue to hold Preferred Units, then, with
respect to each such Preferred Holder, a Change of Control shall also mean the
occurrence of any of the following events: (a) a New GP Owner has ceased,
directly or indirectly, in one or more series of related transactions, to
control the General Partner; or (b) if there is no New GP Owner, any merger,
consolidation or other combination of the Partnership with another entity in
which the Partnership is not the surviving entity.

“COC Election” has the meaning set forth in Section 5.8(b)(i).

“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners and assignees, and having the
rights and obligations specified with respect to the Common Units in this
Agreement, but does not include Class A Units, Subordinated Units or Preferred
Units (prior to their conversion into Common Units pursuant to the terms
hereof).

“Conversion Date” means, with respect to each Preferred Unit, the date on which
the Partnership has completed the conversion of such Preferred Unit pursuant to
Section 5.8(b).

“Conversion Ratio” means 1.00, as adjusted from time to time pursuant to
Sections 5.8(b)(iv) and (xi).

“Crestwood Indentures” means (i) that certain Indenture dated as of November 8,
2013 by and among Midstream, Crestwood Midstream Finance Corp., the other
guarantors party thereto and U.S. Bank National Association, as trustee,
(ii) that certain Indenture dated as of April 1, 2011 by and among Midstream,
Crestwood Midstream Finance Corp., the other guarantors party thereto and The
Bank of New York Mellon Trust Company, N.A., as trustee, (iii) that certain
Indenture dated as of March 23, 2015 by and among Midstream, Crestwood Midstream
Finance Corp., the other guarantors party thereto and U.S. Bank National
Association, as trustee, and (iv) that certain indenture dated as of December 7,
2012, by and among Inergy Midstream, L.P., NRGM Finance Corp., the guarantors
party thereto and U.S. Bank National Association, as trustee.

 

-10-



--------------------------------------------------------------------------------

“Deficiency Rate” has the meaning set forth in Section 5.8(c)(i)(B).

“Effective Time” means the effective time of the merger pursuant to the Merger
Agreement.

“First Reserve” has the meaning set forth in Section 4.7(e)(iii).

“Full Funding” means, with respect to each Unit Purchaser, payment in full by
such Unit Purchaser of that portion of the total Funding Amount set forth
opposite such Unit Purchaser’s name on Exhibit A to the Preferred Unit Purchase
Agreement (or, in the event that a Unit Purchaser breaches its obligations under
the Preferred Unit Purchase Agreement to fund the total Funding Amount set forth
opposite such Unit Purchaser’s name on Exhibit A to the Preferred Unit Purchase
Agreement after such funding has been properly called in accordance with the
terms of the Preferred Unit Purchase Agreement, the date that is three
(3) Business Days after such proper call for funding).

“Full Funding Date” means, with respect to each Unit Purchaser, the first to
occur of (i) the date on which Full Funding has occurred; (ii) in connection
with a Change of Control in which the Partnership is not the surviving entity,
the date of such Change of Control; or (iii) if, in connection with a Change of
Control in which the Partnership is the surviving entity, such Unit Purchaser
elects to be released from its obligation to fund such Unit Purchaser’s
remaining unfunded Funding Amount pursuant to the Preferred Unit Purchase
Agreement, the date on which such Unit Purchaser delivered written notice to the
Partnership of its election to be so released.

“Initial Distribution Period” has the meaning set forth in Section 5.8(c)(i)(A).

“Junior Securities” means any class or series of Partnership Interests that,
with respect to distributions on such Partnership Interests of cash or property
and distributions upon liquidation of the Partnership (taking into account the
intended effects of the allocation of gains and losses as provided in this
Agreement), ranks junior to the Preferred Units, including but not limited to
Common Units, Class A Units, Subordinated Units, and General Partner Interests.

“Limited Partner” means, unless the context otherwise requires, (a) a holder of
Common Units, Class A Units, Subordinated Units or Preferred Units, except as
otherwise provided herein, each Substituted Limited Partner and each Additional
Limited Partner, or (b) solely for purposes of Articles V, VI, VII, and IX, each
Assignee; provided, however, that when the term “Limited Partner” is used herein
in the context of any vote or other approval, including without limitation
Articles XIII and XIV, such term shall not, solely for such purpose, include any
holder of Class A Units except as may otherwise be required by any non-waivable
provision of law.

“Limited Partner Interest” means the ownership interest of a Limited Partner or
Assignee in the Partnership, which may be evidenced by Common Units, Class A
Units, Subordinated Units, Preferred Units or other Partnership Securities or a
combination thereof or interest therein,

 

-11-



--------------------------------------------------------------------------------

and includes any and all benefits to which such Limited Partner or Assignee is
entitled as provided in this Agreement, together with all obligations of such
Limited Partner or Assignee to comply with the terms and provisions of this
Agreement; provided, however, that when the term “Limited Partner Interest” is
used herein in the context of any vote or other approval, including without
limitation Articles XIII and XIV, such term shall not, solely for such purpose,
include any holder of Class A Units except as may otherwise be required by any
non-waivable provision of law.

“Liquidation Preference” means, with respect to each Preferred Unit, the sum of
the Preferred Unit Price plus all accrued and unpaid distributions on such
Preferred Unit to the Liquidation Date.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
May 5, 2015, by and among the Partnership, the General Partner, CEQP ST SUB LLC,
MGP GP, LLC, Crestwood Midstream Holdings LP, Crestwood Gas Services GP, LLC,
Midstream and Midstream GP.

“Midstream” means Crestwood Midstream Partners LP, a Delaware limited
partnership.

“Midstream GP” means Crestwood Midstream GP LLC, a Delaware limited liability
company and the general partner of Midstream.

“Midstream Preferred Units” means the Class A Preferred Units of Midstream.

“Minimum Conversion Amount” means (i) a number of Preferred Units having an
aggregate value of $20.0 million, which value is calculated by multiplying the
number of Preferred Units to be converted by the Preferred Unit Price or (ii) if
the value of the Preferred Units (calculated in accordance with clause
(i) above) to be converted by the Preferred Holder requesting conversion does
not equal or exceed $20.0 million, then all of the Preferred Units held by such
Preferred Holder.

“Offering Notice” has the meaning set forth in Section 4.7(e)(iii).

“Outstanding” means, with respect to Partnership Securities, all Partnership
Securities that are issued by the Partnership and reflected as outstanding on
the Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the Managing
General Partner or its Affiliates) beneficially owns 20% or more of any
Outstanding Partnership Securities of any class then Outstanding, all
Partnership Securities owned by such Person or Group shall not be voted on any
matter and shall not be considered to be Outstanding when sending notices of a
meeting of Limited Partners to vote on any matter (unless otherwise required by
any non-waivable provision of law), calculating required votes, determining the
presence of a quorum or for other similar purposes under this Agreement;
provided, further, that the foregoing limitation shall not apply (i) to any
Outstanding Partnership Securities of any class then Outstanding acquired
directly from the General Partner or its Affiliates, (ii) to any Person or Group
who acquired 20% or more of any then Outstanding Partnership Securities of any
class then Outstanding directly or indirectly from a Person or Group described
in clause (i) provided that the General Partner shall have notified such Person
or

 

-12-



--------------------------------------------------------------------------------

Group in writing that such limitation shall not apply, or (iii) to any Person or
Group who acquired 20% or more of any then Outstanding Partnership Securities of
any class then Outstanding with the prior approval of the General Partner. For
the avoidance of doubt, the limitations set forth herein shall apply to any
Preferred Holder with respect to its ownership of the Preferred Units (including
the Common Units issued upon conversion thereof) or exercising voting rights
with respect thereto; provided, however, that such limitations shall not apply
(x) with respect to matters as to which the Preferred Units vote as a separate
class, and (y) with respect to matters as to which the Preferred Units vote
together with the Common Units as a single class, provided that, with respect to
clause (y) above, such Preferred Holder would not beneficially own 20% or more
of the Outstanding Common Units, determined on an as converted basis at the
then-applicable Conversion Ratio. For the avoidance of doubt, for purposes of
determining if a Preferred Holder would beneficially own 20% or more of the
Outstanding Common Units, on an as converted basis, beneficial ownership shall
be determined in accordance with Rule 13d-3 of the rules and regulations
promulgated under the Securities Exchange Act.

“Parity Securities” means any class or series of Partnership Securities that,
with respect to distributions on such Partnership Securities of cash or property
and distributions upon liquidation of the Partnership (taking into account the
intend effects of the allocation of gains and losses as provided in this
Agreement), ranks pari passu with the Preferred Units.

“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including without
limitation, Common Units, Class A Units, Preferred Units or Subordinated Units.

“PIK Unit” means a Preferred Unit issued pursuant to a Preferred Unit
Distribution in accordance with Section 5.8(c).

“Preferred Holder” means a holder of a Preferred Unit.

Preferred Investor” means a Preferred Holder, together with all Affiliates of
such Preferred Holder that hold Preferred Units.

“Preferred Pro Rata Distribution” means, in respect of any Parity Security, the
distribution permitted to be made on such Parity Security in the event that the
Partnership fails to pay, after the Initial Distribution Period, in full in cash
any distribution (or portion thereof) which any Preferred Holder accrues and is
entitled to receive, which is equal to the distribution payable in respect of
such Parity Security as of such date, multiplied by a fraction (i) the numerator
of which is the most recent distribution paid in cash in respect of each
Preferred Unit and (ii) the denominator of which is the distribution accumulated
and payable on each Preferred Unit immediately prior to the payment of the most
recent such distribution.

“Preferred Unit” means a Partnership Interest representing a fractional part of
the Partnership Interests of all Limited Partners and assignees, and having the
rights and obligations specified with respect to a Preferred Unit in the
Partnership Agreement, as amended by this Amendment, including PIK Units,
provided that such PIK Units shall be subject to such restrictions as are set
forth herein. A Preferred Unit that is convertible into a Common Unit shall not
constitute a Common Unit until such conversion occurs.

 

-13-



--------------------------------------------------------------------------------

Preferred Unit Distribution” has the meaning assigned to such term in
Section 5.8(c)(i)(A).

“Preferred Unit Distribution Amount” has the meaning assigned to such term in
Section 5.8(c)(i)(A).

“Preferred Unit Price” means $[        ]1 per Preferred Unit.

“Preferred Unit Purchase Agreement” means the Class A Convertible Preferred Unit
Purchase Agreement, dated as of June 17, 2014, between Midstream and the Unit
Purchasers.

“Proposed Transaction” has the meaning set forth in Section 4.7(e)(iii).

“Registration Rights Agreement” means the Registration Rights Agreement dated
[•], 2015 by and among the Partnership and the Unit Purchasers.

“ROFO Interest” has the meaning set forth in Section 4.7(e)(iii).

“ROFO Response” has the meaning set forth in Section 4.7(e)(iii).

“Senior Securities” means any class or series of Partnership Securities that,
with respect to distributions on such Partnership Securities of cash or property
and distributions upon liquidation of the Partnership (taking into account the
intended effects of the allocation of gains and losses as provided in this
Agreement), ranks senior to the Preferred Units.

“Special Conversion Amount” means a number of Common Units to be issued upon
conversion of each Preferred Unit equal to the sum of (a) the quotient of
(i) the aggregate Preferred Unit Distribution Amount, as adjusted by the
then-applicable Conversion Ratio, that would have been paid on such Preferred
Units (assuming that all such distributions would have been paid in cash),
between the date of the exercise of the Partnership’s conversion right pursuant
to Section 5.8(b)(iii) and the distribution payable for the Quarter ending
June 30, 2017, divided by (ii) the Preferred Unit Price, plus (b) the Adjusted
Conversion Amount.

“Substantially Equivalent Unit” has the meaning set forth in
Section 5.8(e)(ii)(B).

 

 

1  To be an amount equal to $25.10, divided by the greater of (a) 2.75 and
(b) the number of CEQP Common Units to be exchanged for each Midstream Common
Unit at the Effective Time (the greater of (a) and (b), the “Adjustment Rate”);
provided, however, that if any event(s) described in Section 5.8(b)(xi) as
provided in Section 5 hereof occurs at either Midstream or the Partnership
between the execution of the Merger Agreement and the Effective Time, an
appropriate adjustment shall be made to the Adjustment Rate to cause the holders
of the Midstream Preferred Units to be economically no worse off with respect to
the exchange of Midstream Preferred Units for Preferred Units than if such
event(s) had not occurred.

 

-14-



--------------------------------------------------------------------------------

“Super-Majority Interest” means at least two-thirds (2/3) of the Outstanding
Preferred Units.

“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Class A Units, Subordinated Units and Preferred Units, but
shall not include a General Partner Interest; provided, however, that when the
term “Unit” is used herein in the context of any vote or other approval,
including without limitation Article XIII and Article XIV, such term shall not,
solely for such purpose, include any holder of Class A Units except as otherwise
required by any non-waivable provision of law.

“Unit Purchasers” means each of the Persons named on Exhibit A hereto.

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit on the National Securities Exchange on which the Common Units are
then listed or admitted to trading.

Article IV is hereby amended to add a new Section 4.7(e) implementing certain
transfer restrictions on the Preferred Units:

Section 4.7(e). Transfer Restrictions on Preferred Units.

(i) Prior to June 17, 2017, neither such Unit Purchaser nor any assignee of such
Unit Purchaser shall transfer any Preferred Units held by such Unit Purchaser or
assignee without the approval of the General Partner (such approval not to be
withheld unless the proposed transferee fails to agree to be bound by the
standstill provisions set forth on Exhibit B hereto), except as provided in
Section 4.7(e)(iv).

(ii) From and after June 17, 2017, each Preferred Holder may transfer any
Preferred Units held by it to any other Person or Persons other than to any
Person or group (as defined by Section 13D of the Securities Exchange Act) that
after giving effect to such transfer would own more than 15% of the Outstanding
Common Units, including the number of Common Units into which such Preferred
Units are then convertible, except as provided in Section 4.7(e)(iv), provided
that the foregoing restriction shall not apply to any transfer of Preferred
Units to any investment bank or similar institution that assists in the
brokering or marketing of the Preferred Units on behalf of any Preferred Holder.

(iii) Until the earlier of (i) June 17, 2019, and (ii) the date on which First
Reserve Fund XI, L.P. or an Affiliate of First Reserve Fund XI, L.P. has ceased
to directly or indirectly control the General Partner, at any time prior to the
sale or transfer of any Preferred Units by a Preferred Holder to a Person or
group (as defined by Section 13D of the Securities Exchange Act) other than an
Affiliate of such Preferred Holder or another Preferred Holder who agrees in
writing that the ROFO Interests (as defined below) remain subject to this
Section 4.7(e)(iv) (a “Proposed Transaction”), such selling Preferred Holder
shall first provide written notice (the “Offering Notice”) to First Reserve
Management, L.P. of its intention

 

-15-



--------------------------------------------------------------------------------

to enter into a Proposed Transaction. First Reserve Management, L.P. and its
affiliates (“First Reserve”) shall then have a right of first offer with respect
any or all of such Preferred Units (the “ROFO Interest”). The Offering Notice
shall include any material terms, conditions and other details as would be
reasonably necessary for First Reserve to make a responsive offer to enter into
the Proposed Transaction with such Preferred Holder, which terms, conditions and
details shall include any material terms, condition or other details that such
Preferred Holder would propose to provide to non-Affiliates in connection with
the Proposed Transaction. First Reserve shall have 10 days following receipt of
the Offering Notice to propose an offer to enter into the Proposed Transaction
with such Preferred Holder (the “ROFO Response”). The ROFO Response shall set
forth the terms and conditions (including, without limitation, the purchase
price First Reserve proposes to pay for the ROFO Interest and the other terms of
the purchase) pursuant to which First Reserve would be willing to enter into a
binding agreement for the Proposed Transaction. If a ROFO Response is not
delivered by First Reserve and received by the Preferred Holder within such
10-day period, then First Reserve shall be deemed to have waived its right of
first offer with respect to such ROFO Interest, and such Preferred Holder shall
be free to enter into a Proposed Transaction with any third person on terms and
conditions determined in the sole discretion of such Preferred Holder. If First
Reserve submits a ROFO Response, but First Reserve and the Preferred Holder do
not agree on the terms of the purchase within 5 Business Days following the
receipt of the ROFO Response by the Preferred Holder, then the Preferred Holder
may reach agreement as to the transfer of the ROFO Interest to any third Person
on terms generally no less favorable to the Preferred Holder within the next 90
days, subject to this Article IV. Notwithstanding anything to the contrary
contained herein, with respect to any matter as to which the Preferred Units are
entitled to vote as a separate class, if at any time First Reserve shall
beneficially own more than 20% of the then Outstanding Preferred Units, then
none of such Preferred Units beneficially owned by First Reserve in excess of
20% of the Outstanding Preferred Units may (A) be voted on such matter or (B) be
considered Outstanding Preferred Units when calculating required votes,
determining the presence of a quorum or for other similar purposes under this
Agreement with respect to such matter; provided, however, that such restrictions
shall no longer apply when First Reserve ceases to directly or indirectly,
control the General Partner.

(iv) Notwithstanding anything to the contrary contained herein, a Preferred
Holder shall at all times from and after the Effective Time be permitted to
transfer any Preferred Units held by such Preferred Holder to an Affiliate of
such Preferred Holder or another Unit Purchaser or its Affiliates, provided that
any such transfer would not result in the Partnership being considered
terminated for purposes of Section 708 of the Code.

 

-16-



--------------------------------------------------------------------------------

(v) Notwithstanding anything to the contrary contained herein, no Preferred
Holder shall transfer any Preferred Units to any person or entity that (a) is an
operating company (and not a financial institution) and (b) engages in the
midstream energy business or otherwise provides similar services or engages in
similar business as the Partnership at any time during the twelve months
preceding the proposed transfer.

(vi) Notwithstanding anything to the contrary contained herein, (A) in
connection with any transfer of Preferred Units, the transferring Preferred
Holder must transfer to the transferee of such Preferred Units all PIK Units
issued as distributions thereon, and (B) in connection with any transfer of PIK
Units, the transferring Preferred Holder must transfer to the transferee of such
PIK Units all Preferred Units in connection with which such PIK Units were
distributed; provided, however, that in the event that compliance with this
Section 4.7(e)(vi) would result in the transfer of any fractional Preferred Unit
or PIK Unit, the number of Preferred Units or PIK Units to be transferred shall
be rounded down to the nearest whole Preferred Unit or PIK Unit, as the case may
be.

Section 5.3(a) is hereby amended and restated as follows:

(a) The Partnership shall maintain for each Limited Partner (or a beneficial
owner of Partnership Interests held by a nominee in any case in which the
nominee has furnished the identity of such owner to the Partnership in
accordance with Section 6031(c) of the Code or any other method acceptable to
the General Partner in its sole discretion) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of all Capital Contributions made
to the Partnership with respect to such Partnership Interest pursuant to this
Agreement (including, with respect to the Preferred Units, the net amount of
cash contributed for the Preferred Units by the holders thereof pursuant to the
Preferred Unit Purchase Agreement) and (ii) all items of Partnership income and
gain (including, without limitation, income and gain exempt from tax) computed
in accordance with Section 5.3(b) and allocated with respect to such Partnership
Interest pursuant to Section 6.1, and decreased by (x) the amount of cash or Net
Agreed Value of all distributions of cash or property (other than PIK Units)
made with respect to such Partnership Interest pursuant to this Agreement and
(y) all items of Partnership deduction and loss computed in accordance with
Section 5.3(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1. In connection with the foregoing, the Partnership shall adopt
the methodology set forth in the noncompensatory option regulations under
Treasury Regulation Sections 1.704-1 and 1.721-2 with respect to the issuance
and conversion of Preferred Units, unless otherwise required by applicable law.

Section 5.3(d)(i) is hereby amended and restated as follows:

(d) (i) Consistent with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(s), on an issuance of additional Partnership Interests for
cash or Contributed Property, the issuance of Partnership Interests as
consideration for the provision of services, or the conversion of a Preferred
Unit in accordance with Section 5.8(b), the Capital Accounts of all

 

-17-



--------------------------------------------------------------------------------

Partners and the Carrying Value of each Partnership property immediately prior
to such issuance (or, in the case of a Conversion Date, immediately after such
Conversion Date) shall be adjusted upward or downward to reflect any Unrealized
Gain or Unrealized Loss attributable to such Partnership property, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property for an amount equal to its fair market value immediately prior to
such issuance. Any such Unrealized Gain or Unrealized Loss (or items thereof)
shall be allocated (A) if the operation of this sentence is triggered by the
conversion of a Preferred Unit, first among the Partners holding Common Units as
may be necessary to cause the Capital Account attributable to each such Unit to
be the same, and (B) any remaining Unrealized Gain or Unrealized Loss shall be
allocated among the Partners pursuant to Section 6.1 in the same manner as any
item of gain or loss actually recognized would have been allocated. If the
Unrealized Gain or Unrealized Loss allocated as a result of the occurrence of a
Conversion Date is not sufficient to cause the Capital Account attributable to
each Common Unit to be the same, then Capital Account balances shall be
reallocated between the Partners holding such Units so as to cause the Capital
Account attributable to each such Unit to be the same, in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3). In determining Unrealized
Gain or Unrealized Loss in connection with the issuance of additional
Partnership Interests or a Conversion Date, the aggregate cash amount and fair
market value of all Partnership assets (including cash or cash equivalents)
immediately prior to the issuance of additional Partnership Interests (or
immediately after the conversion of a Preferred Unit) shall be determined by the
General Partner using such method of valuation as it may adopt. For this
purpose, the General Partner may determine that it is appropriate to first
determine an aggregate value for the Partnership, based on the current trading
price of the Common Units, and taking fully into account the fair market value
of the Partnership Interests (on a fully converted basis) of all Partners at
such time and, if before the Conversion Date of any Preferred Units, may adjust
the fair market value of all Partnership assets to reflect the difference, if
any, between the fair market value of any Preferred Units for which the
Conversion Date has not occurred and the aggregate Capital Accounts attributable
to such Preferred Units to the extent of any Unrealized Gain or Unrealized Loss
that has not been reflected in the Partners’ Capital Accounts previously,
consistent with the methodology of Treasury Regulation
Section 1.704-1(b)(2)(iv)(h)(2). The General Partner shall allocate such
aggregate value among the assets of the Partnership (in such manner as it
determines) to arrive at a fair market value for individual properties.

Article V is hereby amended to add a new Section 5.8 creating a new series of
Units as follows:

Section 5.8 Establishment of Preferred Units

(a) General. The General Partner hereby designates and creates a series of
Units, including any PIK Units issued pursuant to Section 5.8(c), to be
designated as “Preferred Units,” having the terms and conditions set forth
herein.

(b) Conversion of Preferred Units

(i) One or more Preferred Holders may elect, each in its own discretion, (A) at
any time on or after June 17, 2017, to convert all or any portion of the
Preferred Units held by such electing Preferred Unit Holder(s) in an aggregate

 

-18-



--------------------------------------------------------------------------------

amount equaling or exceeding the Minimum Conversion Amount into Common Units, at
the then-applicable Conversion Ratio, subject to payment of any accrued but
unpaid distributions to the date of conversion in accordance with
Section 5.8(b)(iv), and (B) in the event of (i) a Change of Control prior to
June 17, 2017, or (ii) any voluntary liquidation, dissolution or winding up of
the Partnership, to convert all or any portion of the Preferred Units held by
such Preferred Holder(s), at the then-applicable Conversion Ratio, subject to
payment of any accrued but unpaid distributions to the date of conversion in
accordance with Section 5.8(b)(iv), in each case, by delivery of: (A) written
notice to the Partnership, in the form set forth as Exhibit C hereto, setting
forth the number of Preferred Units it holds and the number of Preferred Units
it is electing to convert, and (B) if such Preferred Units are Certificated, a
Preferred Unit Certificate to the Transfer Agent representing an amount of
Preferred Units at least equal to the amount such Preferred Holder is electing
to convert (or an instruction letter to the Transfer Agent if the Preferred
Units are in book-entry form), together with such additional information as may
be requested by the Transfer Agent, provided that with respect to any Change of
Control, such delivery shall be made by the later of (x) 5 Business Days from
receipt of notice from the Partnership of such Change of Control and (y) 20
Business Days prior to the anticipated closing date (which anticipated closing
date shall be specified by the Partnership in such notice and shall be based on
the Partnership’s reasonable best estimate of such anticipated closing date at
the time of providing such notice) of such Change of Control (the “COC
Election”). Such COC Election shall be irrevocable unless (a) any material terms
related to the Change of Control consideration are changed or (b) the expected
closing date of the Change of Control is pushed back by more than 20 Business
Days; provided, that, any Preferred Holder that made a COC Election shall have
until the later of (x) 5 Business Days from receipt of notice from the
Partnership of the occurrence of any of the events in clause (a) or (b) or
(y) 20 Business Days prior to the new anticipated closing date (which new
anticipated closing date shall be specified by the Partnership in such notice
and shall be based on the Partnership’s reasonable best estimate of such new
anticipated closing date at the time of providing such notice) of any Change of
Control to provide notice to the Partnership that such Preferred Holder is
revoking its COC Election and if such notice is not provided within such period,
the COC Election shall be irrevocable. Thereafter, the Partnership shall take
all such actions as are necessary or appropriate to complete such conversion in
accordance with this Section 5.8(b), provided that such conversion shall be
consummated prior to the tenth Business Day following the date of receipt of
notice by the Partnership (or, in the event of a Change of Control, prior to
such Change of Control). In the case of any Certificate representing Preferred
Units which are converted in part only, upon such conversion the Transfer Agent
shall authenticate and deliver to the Preferred Holder thereof, at the expense
of the Partnership, a new Certificate representing the number of Preferred Units
not so converted.

 

-19-



--------------------------------------------------------------------------------

(ii) At any time on or after June 17, 2017, and provided that the average daily
trading volume of the Common Units on the National Securities Exchange upon
which such Common Units are listed or admitted to trading was at least
[                    ]2 Common Units (subject to appropriate adjustments in
accordance with Section 5.8(b)(xi)) for 20-trading days over the 30-trading day
period ending on the close of trading on the trading day immediately prior to
the date of delivery of notice by the Partnership pursuant to this
Section 5.8(b)(ii), if the VWAP Price for 20 trading days over the 30-trading
day period ending on the close of trading on the trading day immediately prior
to the date of delivery of notice by the Partnership to any Preferred Holder of
exercise of its conversion right pursuant to this Section 5.8(b)(ii) is greater
than (x) 150% of the Preferred Unit Price divided by (y) the then-applicable
Conversion Ratio, the General Partner, in its sole discretion, may convert all
or a portion of the Outstanding Preferred Units into Common Units, at the
then-applicable Conversion Ratio, subject to payment of any accrued but unpaid
distributions to the date of conversion in accordance with Section 5.8(b)(iv);
provided that if the General Partner elects to convert less than all of the
Outstanding Preferred Units, such conversion shall be effected on a Pro Rata
basis among the Outstanding Preferred Units, including any Outstanding PIK
Units. The Partnership shall deliver to each Preferred Holder a written notice
at least 5 Business Days prior to the date of the expected conversion.
Immediately as of the close of business on the date of conversion pursuant to
this Section 5.8(b)(ii), which date shall be prior to the fifth Business Day
following the date of delivery of notice by the Partnership, all or such portion
of the Outstanding Preferred Units shall automatically convert into Common
Units, at the then-applicable Conversion Ratio, subject to payment of any
accrued but unpaid distributions to the date of conversion in accordance with
Section 5.8(b)(iv).

(iii) If the Full Funding Date occurred prior to the Effective Time, at any
time, provided that the average daily trading volume of the Common Units on the
National Securities Exchange upon which such Common Units are listed or admitted
to trading was at least [                    ]3 Common Units (subject to
appropriate adjustment in accordance with Section 5.8(b)(xi)) for 20-trading
days over the 30-trading day period ending on the close of trading on the
trading day immediately prior to the date of delivery of notice by the
Partnership pursuant to this Section 5.8(b)(iii), if the VWAP Price for 20
trading days over the 30-trading day period ending on the close of trading on
the trading day immediately prior to the date of delivery of notice by the
Partnership to any Preferred Holder of exercise of its conversion right pursuant
to this Section 5.8(b)(iii) is greater than (x) the Preferred Unit Price divided
by (y) the then-applicable Conversion Ratio, the General Partner, in

 

 

2  To be an amount equal to 425,000, multiplied by the Adjustment Rate

3 

To be an amount equal to 425,000, multiplied by the Adjustment Rate

 

-20-



--------------------------------------------------------------------------------

its sole discretion, may convert all, but not less than all, of the Outstanding
Preferred Units into a number of Common Units equal to (A) prior to June 17,
2017, the Special Conversion Amount and (B) on or after June 17, 2017, the
Adjusted Conversion Amount. The Partnership shall deliver to each Preferred
Holder a written notice at least 5 Business Days prior to the date of the
expected conversion. Immediately as of the close of business on the date of
conversion pursuant to this Section 5.8(b)(iii), which date shall be prior to
the fifth Business Day following the date of delivery of notice by the
Partnership, all Outstanding Preferred Units shall automatically convert into
Common Units, subject to payment of any accrued but unpaid distributions to the
date of conversion in accordance with Section 5.8(b)(iv).

(iv) The Partnership shall make a cash payment to any Preferred Holder with
respect to any Preferred Units converted pursuant to this Section 5.8(b) to
account for any accrued but unpaid distributions on such Preferred Units as of
the date of such conversion; provided, however, that in satisfaction of the
payment of any accrued but unpaid distributions payable in respect of the
Initial Distribution Period, the General Partner may elect to cause the
Partnership to adjust the Conversion Ratio, with respect to such Preferred Units
being converted, such that the number of Preferred Units converted pursuant to
this Section 5.8(b) includes a number of additional Common Units equal to the
quotient of (a) the aggregate dollar amount of any accrued but unpaid
distributions as of the date of such conversion with respect to such Preferred
Units for which the adjustment to the Conversion Ratio is to be made pursuant to
this Section 5.8(b)(iv) divided by (b) the closing price of a Common Unit on the
National Securities Exchange on which the Common Units are listed or admitted to
trading on the last trading day immediately prior to the date of conversion.

(v) Upon conversion, the rights of a holder of converted Preferred Units as a
Preferred Holder shall cease with respect to such converted Preferred Units,
including any rights under this Agreement with respect to Preferred Holders, and
such Person shall continue to be a Limited Partner and have the rights of a
holder of Common Units under this Agreement. Each Preferred Unit shall, upon its
Conversion Date, be deemed to be transferred to, and cancelled by, the
Partnership in exchange for the issuance of the Common Unit(s) into which such
Preferred Unit converted. Notwithstanding the foregoing, as the result of a
conversion, a holder shall not lose or relinquish any claims or rights of action
such holder may then or thereafter have as a result of such holder’s ownership
of the converted Preferred Units.

(vi) The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Preferred Units. However, the holder shall pay any tax or
duty which may be payable relating to any transfer involving the issuance or
delivery of Common Units in a name other than the holder’s name. The Transfer
Agent may refuse to deliver the Certificate representing Common

 

-21-



--------------------------------------------------------------------------------

Units (or notation of book entry) being issued in a name other than the holder’s
name until the Transfer Agent receives a sum sufficient to pay any tax or duties
due because the Units are to be issued in a name other than the holder’s name.
Nothing herein shall preclude any tax withholding required by law or regulation.

(vii) The Partnership shall keep free from preemptive rights a sufficient number
of Common Units to permit the conversion of all outstanding Preferred Units into
Common Units to the extent provided in, and in accordance with, this
Section 5.8(b).

(viii) All Common Units delivered upon conversion of the Preferred Units in
accordance with this Section 5.8(b) shall be (1) newly issued, (2) duly
authorized, validly issued fully paid and non-assessable Limited Partner
Interests in the Partnership, except as such non-assessability may be affected
by Section 17-607 or 17-804 of the Delaware Act, and shall be free from
preemptive rights and free of any lien, claim, rights or encumbrances, other
than those arising under the Delaware Act or the Partnership Agreement, as
amended by this Amendment and (3) with respect to Common Units delivered upon a
conversion in accordance with Section 5.8(b)(ii) or (iii), registered for public
resale under the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to an effective registration statement that is then available for the
resale of such Common Units.

(ix) The Partnership shall comply with all applicable securities laws regulating
the offer and delivery of any Common Units upon conversion of Preferred Units
and, if the Common Units are then listed or quoted on the New York Stock
Exchange or any other National Securities Exchange or other market shall list or
cause to have quoted and keep listed and quoted the Common Units issuable upon
conversion of the Preferred Units to the extent permitted or required by the
rules of such exchange or market.

(x) Notwithstanding anything to the contrary contained herein, in connection
with any conversion of Preferred Units pursuant to Section 5.8(b)(i) or (ii),
(A) each Preferred Unit must be converted together with all PIK Units issued as
distributions thereon, and (B) each PIK Unit must be converted together with the
Preferred Unit in connection with which such PIK Unit was distributed; provided,
however, that in the event that compliance with this Section 5.8(b)(x) would
result in the conversion of any fractional Preferred Unit or PIK Unit, the
number of Preferred Units or PIK Units to be converted shall be rounded down to
the nearest whole Preferred Unit or PIK Unit, as the case may be.

(xi) If, after the Effective Time, the Partnership (A) makes a distribution on
its Common Units in Common Units, (B) subdivides or splits its outstanding
Common Units into a greater number of Common Units, (C) combines or reclassifies
its Common Units into a smaller number of

 

-22-



--------------------------------------------------------------------------------

Common Units or (D) issues by reclassification of its Common Units any
Partnership Interests (including any reclassification in connection with a
merger, consolidation or business combination in which the Partnership is the
surviving Person), then the Conversion Ratio in effect at the time of the Record
Date for such distribution or of the effective date of such subdivision, split,
combination, or reclassification shall be proportionately adjusted so that the
conversion of the Preferred Units after such time shall entitle the holder to
receive the aggregate number of Common Units (or shares of any Partnership
Interests into which such shares of Common Units would have been combined,
consolidated, merged or reclassified pursuant to clauses (C) and (D) above) that
such holder would have been entitled to receive if the Preferred Units had been
converted into Common Units immediately prior to such Record Date or effective
date, as the case may be, and in the case of a merger, consolidation or business
combination in which the Partnership is the surviving Person, the Partnership
shall provide effective provisions to ensure that the provisions in this
Section 5.8 relating to the Preferred Units shall not be abridged or amended and
that the Preferred Units shall thereafter retain the same powers, preferences
and relative participating, optional and other special rights, and the
qualifications, limitations and restrictions thereon, that the Preferred Units
had immediately prior to such transaction or event. An adjustment made pursuant
to this Section 5.8(b)(xi) shall become effective immediately after the Record
Date in the case of a distribution and shall become effective immediately after
the effective date in the case of a subdivision, combination, reclassification
(including any reclassification in connection with a merger, consolidation or
business combination in which the Partnership is the surviving Person) or split.
Such adjustment shall be made successively whenever any event described above
shall occur.

(c) Distributions.

(i) Beginning with the first Quarter ending after the Effective Time, the
Preferred Holders as of the applicable Record Date shall be entitled to receive
distributions in accordance with the following provisions:

A) The Partnership shall pay a cumulative distribution of $[        ]4 per
Quarter in respect of each Outstanding Preferred Unit, subject to adjustment in
accordance with Sections 5.8(c)(i) and (ii) (the “Preferred Unit Distribution
Amount” and such distribution, a “Preferred Unit Distribution”). For the
avoidance of doubt, the Preferred Unit Distribution Amount for the first Quarter
ending after the Effective Time shall be calculated for a full Quarter,
notwithstanding the fact that the Preferred Units may have been issued after the
beginning of such Quarter as a result of the Effective Time occurring during
such Quarter. For any Quarter in the period beginning with the first Quarter
ending after the

 

4 

To be an amount equal to $0.5804, divided by the Adjustment Rate

 

-23-



--------------------------------------------------------------------------------

Effective Time through and including the Quarter ending September 30, 2017 (the
“Initial Distribution Period”), such Preferred Unit Distribution shall be paid,
in the sole discretion of the General Partner, in additional Preferred Units, in
cash, or in a combination of additional Preferred Units and cash. The number of
PIK Units to be issued in connection with a Preferred Unit Distribution during
the Initial Distribution Period shall be the quotient of (A) the applicable
Preferred Unit Distribution Amount divided by (B) the Preferred Unit Price;
provided that instead of issuing any fractional PIK Unit, the Partnership shall
round the number of PIK Units issued to each Preferred Holder to the nearest
whole PIK Unit and pay cash in lieu of any such fractional unit.

B) Each Preferred Unit Distribution paid for any Quarter after the Initial
Distribution Period shall be paid in cash at the Preferred Unit Distribution
Amount unless (x) no distribution is made with respect to such Quarter pursuant
to Section 6.3 or 6.4 with respect to the Parity Securities and Junior
Securities (including the Common Units, the Class A Units, the Subordinated
Units or the General Partner Interest) and (y) the Partnership’s Available Cash
is insufficient to pay the Preferred Unit Distribution; provided, however, that
for purposes of this Section 5.8(c)(i)(B), Available Cash shall not include any
deduction to provide funds for distributions under Section 6.4 in respect of any
one or more of the next four Quarters. If the Partnership fails to pay in full
in cash any distribution (or portion thereof) which any Preferred Holder accrues
and is entitled to receive pursuant to this Section 5.8(c)(i)(B), then (x) the
amount of such accrued and unpaid distributions will accumulate until paid in
full in cash, (y) commencing as of the first day of the calendar Quarter that
commences immediately following the Quarter with respect to which such
distribution was payable, the Preferred Unit Distribution Amount shall be
$[        ]5 per Quarter, subject to adjustment in accordance with
Section 5.8(c)(ii) (the “Deficiency Rate”), until such time as all accrued and
unpaid distributions are paid in full in cash and (z) the Partnership shall not
be permitted to, and shall not, declare or make (i) any distributions in respect
of any Junior Securities and (ii) any distributions in respect of any Parity
Securities, other than Class A Preferred Pro Rata Distributions, unless and
until all accrued and unpaid distributions on the Preferred Units have been paid
in full in cash.

If, pursuant to the terms of the Registration Rights Agreement, the Partnership
elects to increase the Preferred Unit Distribution Amount, in lieu of
registering the offer and resale of the Preferred Units, then the Preferred Unit
Distribution Amount will be reset at $[        ]6 per Quarter and the Deficiency
Rate will be reset at $[        ]7 per Quarter.

 

5  To be an amount equal to $0.7059, divided by the Adjustment Rate

6  To be an amount equal to $0.6118, divided by the Adjustment Rate

7  To be an amount equal to $0.7373, divided by the Adjustment Rate

 

-24-



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 5.8(c) to the contrary, with respect to
Preferred Units that are converted into Common Units, the holder thereof shall
not be entitled to a Preferred Unit Distribution and a Common Unit distribution
with respect to the same period, but shall be entitled only to the distribution
to be paid based upon the class of Units held as of the close of business on the
applicable Record Date, together with all accrued but unpaid distributions on
the converted Preferred Units.

When any PIK Units are payable to a Preferred Holder pursuant to this
Section 5.8, the Partnership shall issue the PIK Units to such holder in
accordance with Section 5.8(c)(viii) (the date of issuance of such PIK Units,
the “PIK Payment Date”). On the PIK Payment Date, the Partnership shall issue to
such Preferred Holder a certificate or certificates for the number of PIK Units
to which such Preferred Holder shall be entitled, or, at the request of the
holder, a notation in book entry form in the books of the Transfer Agent, and
all such PIK Units shall, when so issued, be duly authorized, validly issued
fully paid and non-assessable Limited Partner Interests in the Partnership,
except as such non-assessability may be affected by Section 17-607 or 17-804 of
the Delaware Act, and shall be free from preemptive rights and free of any lien,
claim, rights or encumbrances, other than those arising under the Delaware Act
or the Partnership Agreement, as amended by this Amendment.

For purposes of maintaining Capital Accounts, if the Partnership issues one or
more PIK Units with respect to a Preferred Unit, (i) the Partnership shall be
treated as distributing cash with respect to such Preferred Unit in an amount
equal to the Preferred Unit Distribution Amount, and (ii) the holder of such
Preferred Unit shall be treated as having contributed to the Partnership in
exchange for such newly issued PIK Units an amount of cash equal to the
Preferred Unit Distribution Amount less the amount of any cash distributed by
the Partnership in lieu of fractional PIK Units.

Any accrued and unpaid distributions shall be increased at a rate of 2.8125% per
Quarter. Accrued and unpaid distributions in respect of the Preferred Units will
not constitute an obligation of the Partnership.

Subject to and without limiting the other provisions of this Section 5.8, each
Preferred Unit shall have the right to share in any special distributions by the
Partnership of cash, securities or other property (including in connection

 

-25-



--------------------------------------------------------------------------------

with any spin-off transaction) and in the form of such cash, securities or other
property Pro Rata with the Common Units, as if the Preferred Units had converted
into Common Units at the then-applicable Conversion Ratio; provided, however¸
that at any time there are accrued but unpaid distributions on the Preferred
Units, no such special distributions shall be permitted. For the avoidance of
doubt, special distributions shall not include regular Quarterly distributions
paid in the normal course pursuant to Section 6.3 or 6.4, provided that any such
regular Quarterly distribution is not paid at a rate that is in excess of 130%
of the Quarterly distribution rate for the immediately preceding Quarter.

All distributions payable on the Preferred Units shall be paid Quarterly, in
arrears, on the earlier of: (A) the date that distributions are made on the
Common Units for such Quarter pursuant to Section 6.3(a), and (B) the date that
is forty-five (45) days after the end of such Quarter.

For the avoidance of doubt, any Available Cash that is distributed pursuant to
Section 6.3 or 6.4 shall be distributed in accordance with this Section 5.8(c).

(d) Voting Rights.

(i) The Preferred Units will have such voting rights pursuant to this Agreement
as such Preferred Units would have if they were converted into Common Units, at
the then-applicable Conversion Ratio, and shall vote together with the Common
Units as a single class, except that the Preferred Units (excluding, if
applicable, in accordance with Section 4.7(e)(iii), certain Preferred Units
owned by First Reserve or its Affiliates) shall be entitled to vote as a
separate class on any matter on which Unitholders are entitled to vote that
adversely affects the rights, powers, privileges or preferences of the Preferred
Units in relation to other classes of Partnership Interests or as required by
law. Except as otherwise provided herein, (i) if (A) the three (3) largest
Class A Preferred Investors collectively constitute a Super-Majority Interest
and (B) GSO COF II Holdings Partners LP, Magnetar Financial LLC, and each of
their respective Affiliates collectively own at least 35% of the Outstanding
Preferred Units, the approval of a Super-Majority Interest of the Outstanding
Preferred Units (excluding, if applicable, in accordance with
Section 4.7(e)(iii), certain Preferred Units owned by First Reserve or its
Affiliates) shall be required to approve any matter for which the Preferred
Holders are entitled to vote as a separate class, and (ii) otherwise, the
approval of a majority of the Outstanding Preferred Units (excluding, if
applicable, in accordance with Section 4.7(e)(iii), certain Preferred Units
owned by First Reserve or its Affiliates) shall be required to approve any
matter for which the Preferred Holders are entitled to vote as a separate class
(each, a “Voting Threshold”).

 

-26-



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provision of this Agreement, in addition to all
other requirements imposed by Delaware law, and all other voting rights granted
under this Agreement:

A) the affirmative vote of the then-applicable Voting Threshold of the
Outstanding Preferred Units, voting separately as a class with one vote per
Preferred Unit, shall be necessary to amend this Agreement in any manner that
(1) alters or changes the rights, powers, privileges or preferences or duties
and obligations of the Preferred Units in any material respect, (2) except as
contemplated herein, increases or decreases the authorized number of Preferred
Units (including without limitation any issuance of additional Preferred Units,
other than PIK Units), or (3) otherwise adversely affects the Preferred Units,
including without limitation the creation (by reclassification or otherwise) of
any class of Senior Securities (or amending the provisions of any existing class
of Partnership Interests to make such class of Partnership Interests a class of
Senior Securities); provided, however, that the Partnership may, without the
affirmative vote of the then-applicable Voting Threshold of the Outstanding
Preferred Units (subject to the Restrictions set forth below), create (by
reclassification or otherwise) and issue Junior Securities and Parity Securities
(including by amending the provisions of any existing class of Partnership
Interests to make such class of Partnership Interests a class of Junior
Securities or Parity Securities) in an unlimited amount, with respect to Junior
Securities, and, with respect to Parity Securities, in an amount not to exceed
$300 million in aggregate face value and that shall not be convertible into more
than [                    ]8 Common Units, subject to appropriate adjustment in
accordance with Section 5.8(b)(xi), provided that such Junior Securities (other
than Common Units) or Parity Securities will not (x) [be issued if the Full
Funding Date of any Unit Purchaser did not occur prior to the Effective Time]9,
(y) have a stated date of maturity or be redeemable for cash (other than in
connection with a Cash COC Event), or (z) provide for payment of distributions
in cash at any time when (i) the Preferred Unit Distributions are not paid in
cash or (ii) there are accrued and unpaid distributions on the Preferred Units
(collectively, the “Restrictions”), and provided, further, that the Unit
Purchasers shall have preemptive rights with respect to any such Parity
Securities, which preemptive rights shall be effected on a Pro Rata basis among
the Outstanding Preferred Units, including any Outstanding PIK Units, then-owned
by the Unit Purchasers and their respective Affiliates;

 

8  To be an amount equal to 17.5 million, multiplied by the Adjustment Rate

9 

Bracketed clause to be deleted if Full Funding Date has occurred prior to the
Effective Time

 

-27-



--------------------------------------------------------------------------------

B) to the extent that any proposed amendment to this Agreement having an effect
described in clause (1), (2) or (3) of Section 5.8(d)(ii)(A) above would
adversely affect any Preferred Holder in a disproportionate manner as compared
to any other Preferred Holder, the consent of such Preferred Holder so adversely
and disproportionately affected, in addition to the affirmative vote of the
then-applicable Voting Threshold of the Outstanding Preferred Units pursuant to
Section 5.8(d)(ii)(A), shall be necessary to effect such amendment;

C) the affirmative vote of the then-applicable Voting Threshold of the
Outstanding Preferred Units, voting separately as a class with one vote per
Preferred Unit, shall be necessary prior to designating the Preferred Units,
including the PIK Units, as Designated Preferred Stock (as defined in the
Crestwood Indentures) under the Crestwood Indentures or, to the extent
applicable, any future indenture of the Partnership or any Subsidiary of the
Partnership; and

D) the unanimous approval of the holders of the Outstanding Preferred Units,
voting separately as a class with one vote per Preferred Unit, shall be
necessary prior to the Partnership making an election to be treated as a
corporation for U.S federal tax law purposes.

(e) Change of Control.

(i) In the event of a Cash COC Event, the Preferred Holders shall convert the
Outstanding Preferred Units into Common Units immediately prior to the closing
of the Cash COC Event at a conversion ratio equal to the greater of (A) the
Conversion Ratio and (B) the quotient of (1) the product of (a) the Preferred
Unit Price, multiplied by (b) the Cash COC Conversion Premium, divided by
(2) the VWAP Price for the 10 consecutive trading days ending immediately prior
to the date of closing of the Cash COC Event, subject to a $1.00 per unit floor
on Common Units received, subject to payment of any accrued but unpaid
distributions to the date of conversion in accordance with Section 5.8(b)(iv);

(ii) If a Change of Control (other than a Cash COC Event) occurs, then each
Preferred Holder shall, at its sole election:

A) convert all, but not less than all, Preferred Units held by such Preferred
Holder into Common Units, at the then-applicable Conversion Rate, subject to
payment of any accrued but unpaid distributions to the date of conversion in
accordance with Section 5.8(b)(iv);

 

-28-



--------------------------------------------------------------------------------

B) if (1) either (x) the Partnership is not the surviving entity of such Change
of Control or (y) the Partnership is the surviving entity of a Change of Control
but the Common Units are no longer listed or admitted to trading on the New York
Stock Exchange or another National Securities Exchange and (2) the consideration
per Common Unit received by the holders of Common Units in such Change of
Control exceeds $1.00, then, at the election of such Preferred Holder, the
Partnership shall use its best efforts to deliver or to cause to be delivered to
the Preferred Holders, in exchange for their Preferred Units upon such Change of
Control, a security in the surviving entity that has substantially similar
terms, including with respect to economics and structural protections, as the
Preferred Units (a “Substantially Equivalent Unit”); provided, however, that, if
the Partnership is unable to deliver or cause to be delivered a Substantially
Equivalent Unit to any such electing Preferred Holder in connection with such
Change of Control, each such Preferred Holder shall be entitled to (x) take any
action otherwise permitted by clause (A), (C) or (D) of this Section 5.8(e)(ii),
or (y) convert the Preferred Units held by such Preferred Holder immediately
prior to such Change of Control (other than (in the case of clauses (1) and
(2) below) any PIK Units, which, solely with respect to a Change of Control
contemplated by this Section 5.8(e)(ii)(B), shall be extinguished for no
consideration upon the closing of such Change of Control) into a number of
Common Units equal to, if such Change of Control occurs:

(1) prior to June 17, 2017, the quotient of (a) (i) 160% multiplied by the
Preferred Unit Price less (ii) the sum of all cash distributions paid as of the
effective date of the conversion by the Partnership with respect to the
Preferred Units held by such electing Preferred Holder and by Midstream with
respect to the Midstream Preferred Units, prior to the Effective Time, held by
such electing Preferred Holder or its predecessors in interest, in each case on
or prior to the date of the Change of Control, divided by (b) 0.97 multiplied by
the VWAP Price for the 10 consecutive trading days ending immediately prior to
the date of the closing of such Change of Control, or

(2) after June 17, 2017, the quotient of (a) (i) 160% multiplied by the
Preferred Unit Price plus (ii) accrued and unpaid distributions as of the
effective date of the conversion with respect to the Preferred Units held by
such electing Preferred Holder (including any distributions paid at the
Deficiency Rate) less (iii) the sum of all cash distributions paid by the
Partnership with respect to the Preferred Units held by such electing Preferred
Holder during the Initial Distribution Period and by Midstream with respect to
the Midstream Preferred Units, prior to the Effective Time, held by such
electing Preferred Holder or its predecessors in interest prior to the Initial
Distribution Period,

 

-29-



--------------------------------------------------------------------------------

divided by (b) 0.97 multiplied by the VWAP Price for the 10 consecutive trading
days ending immediately prior to the date of the closing of such Change of
Control.

C) if the Partnership is the surviving entity of such Change of Control and the
consideration per Common Unit received by the holders of Common Units in such
Change of Control exceeds $1.00, continue to hold Preferred Units; or

D) require the Partnership to redeem the Preferred Units held by such Preferred
Holder at a price per Preferred Unit equal to 101% of the Preferred Unit Price
plus accrued and unpaid distributions to the date of such redemption with
respect to each of the Preferred Units held by such electing Preferred Holder.
Any redemption pursuant to this sub-clause D shall, in the sole discretion of
the General Partner, be paid in either cash or a number of Common Units equal to
quotient of (1) the product of (a) 101% of the Preferred Unit Purchase Price,
multiplied by (b) the number of Preferred Units owned by such Preferred Holder
that the Partnership has elected to redeem “in kind,” divided by (2) the greater
of (i) $1.00 and (ii) the product of (x) 0.92 multiplied by (y) the VWAP Price
for the 10 consecutive trading days ending immediately prior to such redemption
date. Notwithstanding the preceding, the Partnership shall have no obligation to
redeem any such Preferred Units in cash unless such redemption complies with the
restricted payments covenant in the Indentures.

Notwithstanding any other provision of this Section 5.8(e), any Change of
Control in which the consideration to be received by the holders of Common Units
has a value of less than $1.00 per Common Unit shall require the affirmative
vote of the then-applicable Voting Threshold of the Outstanding Preferred Units,
voting separately as a class with one vote per Preferred Unit.

All Common Units delivered upon any conversion or redemption of the Preferred
Units in accordance with this Section 5.8(e) shall be (1) newly issued and
(2) duly authorized, validly issued, fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Section 17-607 or 17-804 of the Delaware Act, and shall be free from
preemptive rights and free of any lien, claim, rights or encumbrances, other
than those arising under the Delaware Act or the Partnership Agreement, as
amended by this Amendment.

(f) Certificates.

(i) If requested by a Preferred Holder, the Preferred Units shall be evidenced
by certificates in such form as the Board of Directors may approve and, subject
to the satisfaction of any applicable legal, regulatory and

 

-30-



--------------------------------------------------------------------------------

contractual requirements, may be assigned or transferred in a manner identical
to the assignment and transfer of other Units; unless and until the Board of
Directors determines to assign the responsibility to another Person, the General
Partner will act as the Transfer Agent for the Preferred Units. The certificates
evidencing Preferred Units shall be separately identified and shall not bear the
same CUSIP number as the certificates evidencing Common Units.

(ii) The certificate(s) representing the Preferred Units may be imprinted with a
legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS
SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE
AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP, AS AMENDED, A COPY OF WHICH
MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE OFFICES.”

In connection with a sale of Preferred Units pursuant to an effective
registration statement or in reliance on Rule 144 of the rules and regulations
promulgated under the Securities Act, upon receipt by the Partnership of such
information as the Partnership reasonably deems necessary to determine that the
sale of the Preferred Units is made in compliance with Rule 144, the Partnership
shall remove or cause to be removed the restrictive legend from the
certificate(s) representing such Preferred Units (or the book-entry account
maintained by the Transfer Agent), and the Partnership shall bear all costs
associated therewith.

 

-31-



--------------------------------------------------------------------------------

Section 6.1(a) is hereby amended and restated as follows:

(a) Net Income. Net Income for each taxable period (including a pro rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Income for such taxable period) shall be allocated:

(i) First, to the Managing General Partner until the Net Income allocated to the
Managing General Partner pursuant to this Section 6.1(a)(i) and the Net
Termination Gain allocated to the Managing General Partner pursuant to
Section 6.1(c)(i)(A) or Section 6.1(c)(iv)(A) for the current and all previous
taxable periods is equal to the aggregate of the Net Loss allocated to the
Managing General Partner pursuant to Section 6.1(b)(v) for all previous taxable
periods and the Net Termination Loss allocated to the Managing General Partner
pursuant to Section 6.1(c)(ii)(D) or Section 6.1(c)(iii)(C) for the current and
all previous taxable periods;

(ii) Second, to the Preferred Holders in proportion to the amounts to be
allocated to each of them under this Section 6.1(a)(ii) until the Net Income
allocated to the Preferred Holders pursuant to this Section 6.1(a)(ii) for the
current and all previous taxable periods is equal to the aggregate of the Net
Loss allocated to the Preferred Holders pursuant to Section 6.1(b)(iii) and
(b)(iv) for all previous taxable periods; and

(iii) The balance, if any, to the Unitholders other than Preferred Holders, Pro
Rata.

Section 6.1(b) is hereby amended and restated as follows:

(b) Net Loss. Net Loss for each taxable period (including a pro rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Loss for such taxable period) shall be allocated:

(i) First, to the Unitholders (other than Preferred Holders), Pro Rata; provided
that Net Loss shall not be allocated pursuant to this Section 6.1(b)(i) to the
extent that such allocation would cause any such Unitholder to have a deficit
balance in its Adjusted Capital Account at the end of such taxable period (or
increase any existing deficit balance in its Adjusted Capital Account) as such
Adjusted Capital Account would be determined without regard to any Preferred
Units then held by such Unitholder;

(ii) Second, to the Unitholders in accordance with the positive balances in
their Adjusted Capital Accounts as such Adjusted Capital Accounts would be
determined without regard to any Preferred Units then held by such Unitholders;

(iii) Third, to the Preferred Holders pro rata in accordance with the number of
Preferred Units held by them; provided that the Net Loss shall not be allocated
pursuant to this Section 6.1(b)(iii) to the extent that such allocation would
cause any such Preferred Holder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable period (or increase any existing
deficit balance in its Adjusted Capital Account);

 

-32-



--------------------------------------------------------------------------------

(iv) Fourth, to the Preferred Holders in accordance with the positive balances
in their Adjusted Capital Accounts; and

(v) The balance, if any, 100% to the Managing General Partner.

Section 6.1(c) is hereby amended and restated as follows:

(c) Net Termination Gains and Losses. Net Termination Gain or Net Termination
Loss (including a pro rata part of each item of income, gain, loss and deduction
taken into account in computing Net Termination Gain or Net Termination Loss)
for each taxable period shall be allocated in the manner set forth in this
Section 6.1(c). All allocations under this Section 6.1(c) shall be made after
Capital Account balances have been adjusted by all other allocations provided
under this Section 6.1 and after all distributions of Available Cash provided
under Section 5.8, Section 6.3 and Section 6.4 have been made; provided,
however, that solely for purposes of this Section 6.1(c), Capital Accounts shall
not be adjusted for distributions made pursuant to Section 12.4.

(i) Except as provided in Section 6.1(c)(iv), Net Termination Gain shall be
allocated:

A) First, to the Managing General Partner until the Net Termination Gain
allocated to the Managing General Partner pursuant to this Section 6.1(c)(i)(A)
or Section 6.1(c)(iv)(A) and the Net Income allocated to the Managing General
Partner pursuant to Section 6.1(a)(i) for the current and all previous taxable
periods is equal to the aggregate of the Net Termination Loss allocated to the
Managing General Partner pursuant to Section 6.1(c)(ii)(D) or
Section 6.1(c)(iii)(C) for all previous taxable periods;

B) Second, to the Preferred Holders in proportion to the amounts to be allocated
to each of them under this Section 6.1(c)(i)(B) until the Net Termination Gain
allocated to such Preferred Holders pursuant to this Section 6.1(c)(i)(B) for
the current and all previous taxable periods is equal to the aggregate of the
Net Loss allocated to the Preferred Holders pursuant to Section 6.1(c)(ii)(C)
for all previous taxable periods;

C) Third, to all Unitholders holding Common Units and Class A Units, Pro Rata,
until the Capital Account in respect of each Common Unit then Outstanding
(determined without regard to any Preferred Units then held by them) is equal to
the sum of (1) its Unrecovered Initial Unit Price, (2) the Minimum Quarterly
Distribution for the Quarter during which the Liquidation Date occurs, reduced
by any

 

-33-



--------------------------------------------------------------------------------

distribution pursuant to Section 6,4(a)(i)(A), Section 6.4(a)(ii)(A) or
Section 6.4(b)(i) with respect to such Common Unit for such Quarter (the amount
determined pursuant this clause (2) is hereinafter referred to as the “Unpaid
MQD” and (3) any then existing Cumulative Common Unit Arrearage;

D) Fourth, if such Net Termination Gain is recognized (or is deemed recognized)
prior to the conversion of the last Outstanding Subordinated Unit into a Common
Unit, to all Unitholders holding Subordinated Units, Pro Rata, until the Capital
Account in respect of each Subordinated Unit then Outstanding equals the sum of
(1) its Unrecovered Initial Unit Price, determined for the taxable period (or
portion thereof, to which this allocation of gain relates, and (2) the Minimum
Quarterly Distribution for the Quarter during which the Liquidation Date occurs,
reduced by any distributions pursuant to Section 6.4(a)(i)(C) and
Section 6.4(a)(ii)(C) with respect to such Subordinated Unit for such Quarter,
and

E) Thereafter, to all Unitholders, Pro Rata (determined without regard to any
Preferred Units then held by them).

Except as provided in Section 6.1(c)(iii), Net Termination Loss shall be
allocated:

A) First, if Subordinated Units remain Outstanding, to all Unitholders holding
Subordinated Units, Pro Rata, until the Capital Account in respect of each
Subordinated Unit then Outstanding has been reduced to zero;

B) Second, to the Unitholders holding Common Units or Class A Units, Pro Rata
(determined without regard to any Preferred Units then held by them); until the
Capital Account in respect of each Common Unit or Class A Unit then Outstanding
(and determined without regard to any Preferred Units held by them) has been
reduced to zero;

C) Third, to the Preferred Holders, pro rata in accordance with the number of
Preferred Units held by them until the Capital Account in respect of each
Preferred Unit has been reduced to zero; and

D) The balance, if any, 100% to the Managing General Partner.

Any Net Termination Loss deemed recognized pursuant to Section 5.3(d) prior to
the Liquidation Date shall be allocated:

A) First, to the holders of Common Units, Class A Units and Subordinated Units,
Pro Rata, until the Capital Account in respect of each Common Unit then
Outstanding (determined without regard to any

 

-34-



--------------------------------------------------------------------------------

Preferred Units then held by them) is not more than the Common Unit Trading
Price; provided that Net Termination Loss shall not be allocated pursuant to
this Section 6.1(c)(iii)(A) to any Unitholder to the extent such allocation
would cause such Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable period (or increase any existing deficit in
its Adjusted Capital Account and determined without regard to any Preferred
Units held by them);

B) Second, to all the Unitholders holding Subordinated Units, Pro Rata, until
the Capital Account in respect of each Subordinated Unit is not more than the
Subordinated Unit Value; provided that Net Termination Loss shall not be
allocated pursuant to this Section 6.1(c)(iii)(B) to the extent such allocation
would cause any holder of Subordinated Units to have a deficit balance in its
Adjusted Capital Account at the end of such taxable period (or increase any
existing deficit in its Adjusted Capital Account); and

C) The balance, if any, to the Managing General Partner.

If a Net Termination Loss has been allocated pursuant to Section 6.1(c)(iii),
any subsequent Net Termination Gain deemed recognized pursuant to Section 5.3(d)
prior to the Liquidation Date shall be allocated:

A) First, to the Managing General Partner until the aggregate Net Termination
Gain allocated to the Managing General Partner pursuant to this
Section 6.1(c)(iv)(A) is equal to the aggregate Net Termination Loss previously
allocated pursuant to Section 6.1(c)(iii)(C);

B) Second, to the Unitholders, in such a manner, as determined by the Managing
General Partner, that causes, to the greatest extent possible, the Capital
Accounts of the Unitholders to equal the amounts that would have been their
Capital Account balances if no Net Termination Loss were previously allocated
pursuant to Section 6.1(c)(iii)(A); and

C) The balance, if any, pursuant to the provisions of Section 6.1(c)(i).

Section 6.1(d)(iii)(A) is hereby to add the following language:

Provided, however, this Section 6.1(d)(iii)(A) shall not apply to any Excess
Distribution in respect to or measured by a distribution to a Preferred Unit.

Section 6.1(d) is hereby amended to add a new Section 6.1(d)(xiv):

(xiii) Allocations with respect to Preferred Units.

 

-35-



--------------------------------------------------------------------------------

A) Items of Partnership gross income shall be allocated to the Preferred Holders
in amounts equal to the amount of cash actually distributed in respect of each
such holder’s Preferred Units, until the aggregate amount of such items
allocated pursuant hereto for the current taxable period and all previous
taxable periods is equal to the cumulative amount of all cash distributions made
to the Preferred Holders pursuant to Section 5.8(c)(i) (and for the avoidance of
doubt, without taking into account the cash distributions treated as made to
Preferred Holders pursuant to Section 5.8(c)(v)). Unless otherwise required by
applicable law, the Partnership agrees that it will not treat a distribution
with respect to the Preferred Units as a guaranteed payment.

B) Notwithstanding any other provision of this Section 6.1 (other than the
Required Allocations), if (A) the Liquidation Date occurs prior to the
conversion of the last Outstanding Preferred Unit and (B) after having made all
other allocations provided for in this Section 6.1 for the taxable period in
which the Liquidation Date occurs, the Per Unit Capital Amount of each Preferred
Unit does not equal or exceed the Liquidation Preference, then items of income,
gain, loss and deduction for such taxable period shall be allocated among the
Partners in a manner determined appropriate by the General Partner so as to
cause, to the maximum extent possible, the Per Unit Capital Amount in respect of
each Preferred Unit to equal the Liquidation Preference. For the avoidance of
doubt, the reallocation of items set forth in the immediately preceding sentence
provides that, to the extent necessary to achieve the Per Unit Capital Amount
balances described above, items of income and gain that would otherwise be
included in Net Income or Net Loss, as the case may be, for the taxable period
in which the Liquidation Date occurs, shall be reallocated from the Unitholders
holding Units other than Preferred Units to Unitholders holding Preferred Units.
In the event that (i) the Liquidation Date occurs on or before the date (not
including any extension of time) prescribed by law for the filing of the
Partnership’s federal income tax return for the taxable period immediately prior
to the taxable period in which the Liquidation Date occurs and (ii) the
reallocation of items for the taxable period in which the Liquidation Date
occurs as set forth above in this Section 6.1(d)(xiv)(B) fails to achieve the
Per Unit Capital Amounts described above, items of income, gain, loss and
deduction that would otherwise be included in the Net Income or Net Loss, as the
case may be, for such prior taxable period shall be reallocated among all
Partners in a manner that will, to the maximum extent possible and after taking
into account all other allocations made pursuant to this Section 6.1(d)(xiv)(B),
cause the Per Unit Capital Amount in respect of each Preferred Unit to equal the
Liquidation Preference.

 

-36-



--------------------------------------------------------------------------------

Article VI is hereby amended to add a new Section 6.9 as follows:

Section 6.9 Special Provisions Relating to the Preferred Holders.

(a) Except as otherwise provided herein, a Preferred Holder shall have all of
the rights and obligations of a Unitholder holding Common Units hereunder;
provided, however, that immediately upon the conversion of any Preferred Unit
into Common Units pursuant to Section 5.8(b), the Unitholder holding a Preferred
Unit that is converted shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder, including the right to vote as a
Common Unitholder and the right to participate in allocations of income, gain,
loss and deduction and distributions made with respect to Common Units;
provided, however, that such converted Preferred Units shall remain subject to
the provisions of Section 6.9(b).

(b) A Unitholder holding a Preferred Unit that has converted into a Common Unit
pursuant to Section 5.8(b) shall not be issued a Common Unit Certificate
pursuant to Section 4.1 and shall not be permitted to transfer its converted
Preferred Units to a Person that is not an Affiliate of the holder until such
time as the General Partner determines, based on advice of counsel, that upon
transfer, each such converted Preferred Unit should have intrinsic economic and
U.S. federal income tax characteristics to the transferee, in all material
respects, that are the same as the intrinsic economic and U.S. federal income
tax characteristics that a Common Unit (other than a converted Preferred Unit)
would have to such transferee upon transfer, provided that in all events such
determination shall be made within 5 Business Days of the date of conversion or
receipt by the Partnership of the notice of transfer, as applicable. The General
Partner shall act in good faith and shall make the determinations set forth in
this Section 6.9(b) as soon as practicable following a Conversion Date or as
earlier provided herein.

(c) Upon receipt of a written request from a Preferred Holder, the Partnership
shall provide such Preferred Holder with a good faith estimate (and reasonable
supporting calculations) of whether there is sufficient Unrealized Gain
attributable to the Partnership property such that, if any of such Preferred
Holder’s Preferred Units were converted to Common Units and such Unrealized Gain
was allocated to such Preferred Holder pursuant to Section 5.3(d)(i) of the
Partnership Agreement (taking proper account of allocations of higher priority),
such Preferred Holder’s Capital Account in respect of its Common Units would be
equal to the Per Unit Capital Amount for a Common Unit. If at any time a
Preferred Holder makes such a request and such Preferred Holder has already made
two (2) such requests during a calendar year, then such Preferred Holder shall
reimburse the Partnership for all documented third-party expenses reasonably
associated with such request.

 

B. Agreement in Effect. Except as hereby amended, the Partnership Agreement
shall remain in full force and effect.

 

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.

 

-37-



--------------------------------------------------------------------------------

D. Severability. Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.

 

E. Miscellaneous. Notwithstanding anything herein to the contrary, all
measurements and references related to Unit prices and Unit numbers herein,
including all references related to a $1.00 per Unit floor set forth in
Section 5.8(e) hereof, shall be, in each instance, appropriately adjusted for
unit splits, combinations, distributions and the like.

 

F. Ratification of Partnership Agreement. Except as expressly modified and
amended herein, all of the terms and conditions of the Partnership Agreement
shall remain in full force and effect.

[Signatures on following page]

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER: Crestwood Equity GP LLC By:

 

Name: Title:

Signature Page to First Amendment to Fifth Amended and Restated Agreement of
Limited

Partnership of Crestwood Equity Partners LP



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASERS

 

Unit Purchaser

MTP Energy Master Fund Ltd

MTP Energy CM LLC

MTP Energy Opportunities Fund LLC

Magnetar Structured Credit Fund, LP

Magnetar Constellation Fund IV LLC

Compass HTV LLC

Magnetar Capital Fund II LP

Blackwell Partners LLC

Magnetar Global Event Driven Fund LLC

Magnetar Andromeda Select Fund LLC

Hipparchus Fund LP

Spectrum Opportunities Fund LP

GSO COF II Holdings Partners LP

GE Structured Finance, Inc.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

STANDSTILL PROVISIONS

(a) During the period commencing at the Effective Time and ending on June 17,
2017, without the prior written consent of the Partnership (provided that such
consent shall not be required in the event of fraud or gross negligence on the
part of the Partnership or the General Partner), the holders of Preferred Units
and their Affiliates will not, directly or indirectly:

(i) Enter into any transaction the effect of which would be to “short” any
securities of the Partnership;

(ii) Call (or participate in a group calling) a meeting of the Limited Partners
of the Partnership for the purpose of removing (or approving the removal of) the
General Partner as the general partner of the Partnership and/or electing a
successor general partner of the Partnership;

(iii) “Solicit” any “proxies” (as such terms are used in the rules and
regulations of the Securities and Exchange Commission) or votes for or in
support of (A) the removal of the General Partner as the general partner of the
Partnership or (B) the election of any successor general partner of the
Partnership, or take any action the direct effect or purpose of which would be
to induce Limited Partners of the Partnership to vote or provide proxies that
may be voted in favor of any action contemplated by either of sub-clauses (A) or
(B) above;

(iv) Seek to advise or influence any person (within the meaning of
Section 13(d)(3) of the Securities Exchange Act) with respect to the voting of
any Limited Partner Interests of the Partnership in connection with the removal
(or approving the removal) of the General Partner as the general partner of the
Partnership and/or the election of a successor general partner of the
Partnership;

(v) Issue, induce or assist in the publication of any press release, media
report or other publication in connection with the potential or proposed removal
of the General Partner as the general partner of the Partnership and/or the
election of a successor general partner of the Partnership;

(vi) Instigate or encourage any third party to do any of the foregoing; or

(vii) If the General Partner is removed as the general partner of the
Partnership, participate in any way in the management, ownership and/or control
of the managing general partner or the successor general partner’s operation of
the Partnership, other than participation by a Purchaser Designated Director or
Board Observer, as described in Sections 1 and 2 of the Board Representation and
Standstill Agreement.

(b) The foregoing shall not in any way limit the right of the Unit Purchasers or
their Affiliates to vote their limited partner interests in the Partnership at
any meeting of limited partners of the Partnership so long as there has been no
breach of clause (a) above; and (ii) for purposes of clause (a) above,
“Affiliates” of GSO COF II Holdings Partners LP shall include any fund managed
or advised by GSO Capital Partners LP or its Affiliates; provided, however,
that, in each such case, such fund falls within the credit business of The
Blackstone Group LP.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONVERSION

PREFERRED UNIT CONVERSION NOTICE

(TO BE EXECUTED BY THE [REGISTERED HOLDER] [PARTNERSHIP] IN ORDER

TO CONVERT

PREFERRED UNITS)

[Date]

The undersigned hereby elects to convert the number of Preferred Units
(“Preferred Units”) of Crestwood Equity Partners LP, a Delaware limited
partnership (the “Partnership”), indicated below into common units (“Common
Units”) of the Partnership, according to the conditions hereof, as of the date
written below. If Common Units are to be issued in the name of a person other
than the holder of such Preferred Units, such holder will pay all transfer taxes
payable with respect thereto and will deliver such certificates and opinions as
may be required by the Partnership or its transfer agent. No fee will be charged
to the holders for any conversion, except for any such transfer taxes.

Conversion calculations:

 

Date to Effect Conversion:

 

Number of Preferred Units to be Converted:

 

Total Amount of Accrued, Accumulated and Unpaid Distribution on the Class A

Preferred Units:

 

Applicable Class A Conversion Ratio:

 

Number of Common Units to be Issued:

 

Name in which Certificate for Common Units to be Issued:

 

Address for Delivery:

 

 

[HOLDER] [CRESTWOOD EQUITY PARTNERS LP] By:

 

Authorized Officer Title:



--------------------------------------------------------------------------------

EXHIBIT 2

NEW REGISTRATION RIGHTS AGREEMENT

See attached.

 

-4-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

CRESTWOOD EQUITY PARTNERS LP

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [•], 201510, by and among Crestwood Equity Partners LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
to this Agreement (each, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, Crestwood Midstream Partners LP, a Delaware limited partnership
(“Midstream”) and the Purchasers previously entered into a Registration Rights
Agreement dated June 17, 2014 (the “Existing Registration Rights Agreement”), in
connection with the issuance and sale of the Class A Preferred Units of
Midstream (the “Midstream Preferred Units”) pursuant to the Class A Preferred
Unit Purchase Agreement, dated as of June 17, 2014, by and among Midstream and
the Purchasers (the “Preferred Unit Purchase Agreement”);

WHEREAS, Midstream, the Partnership and certain other entities entered into an
Agreement and Plan of Merger dated as of May 5, 2015 (the “Merger Agreement”),
which provides, among other things, for the merger of certain entities into
Midstream, for each outstanding common unit representing common limited partner
interests of Midstream (the “Midstream Common Units”) other than Midstream
Common Units held by the Partnership and its Subsidiaries to be converted into
the right to receive 2.7500 common units of the Partnership, and for each
outstanding Midstream Preferred Unit to be converted into the right to receive
2.7500 preferred units of the Partnership, all on the terms specified therein;
and

WHEREAS, in connection with their entry into the Merger Agreement, and as a
condition to the willingness of the parties to the Merger Agreement to enter
into the Merger Agreement, the parties to the Merger Agreement entered into a
Support Agreement of even date with the Merger Agreement (the “Support
Agreement”); and

WHEREAS, pursuant to the terms of the Support Agreement, but subject to the
conditions thereof, Midstream and the Purchasers agreed to terminate the
Existing Registration Rights Agreement, and the Partnership and the Purchasers
agreed to enter into this Agreement in replacement thereof.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Preferred Unit Purchase Agreement. The
terms set forth below are used herein as so defined:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For avoidance of
doubt, for purposes of this Agreement, (i) the Partnership, on the one hand, and
the Purchasers, on the other hand, shall not be considered Affiliates (ii) any
fund or account managed, advised or sub-advised, directly or indirectly, by GSO
or its Affiliates, shall be considered an Affiliate of GSO; and (iii) any fund
or account managed, advised or sub-advised, directly or indirectly, by Magnetar
or its Affiliates, shall be considered an Affiliate of Magnetar.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

10  To be dated the Effective Date of the Merger

 

-5-



--------------------------------------------------------------------------------

“Amended Partnership Agreement” means the Fifth Amended and Restated Agreement
of Limited Partnership of the Partnership, as amended by the First Amendment to
Fifth Amended and Restated Agreement of Limited Partnership.

“Automatic Shelf Registration Statement” means a registration statement that
shall become effective upon filing with the Commission pursuant to Rule 462(e)
(or any successor or similar provision adopted by the Commission then in effect)
under the Securities Act.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Unit Price” means the ICD Purchase Price divided by 2.7500.

“Common Unit Registrable Securities” means (i) the Common Units issued or
issuable upon the conversion of the Preferred Units (including PIK Units)
acquired by the Purchasers pursuant to the Merger Agreement or, in the case of
PIK Units, pursuant to the Amended Partnership Agreement, and (ii) any Common
Units issued as Liquidated Damages pursuant to Section 2.01(b) of this
Agreement, and includes any type of interest issued to the Holder as a result of
Section 3.04 of this Agreement.

“Common Units” has the meaning specified therefor in Article I of the Amended
Partnership Agreement.

“Demand Holder” means any GSO Holder or Magnetar Holder.

“Demand Holder Requested Underwritten Offering” has the meaning specified
therefor in Section 2.04 of this Agreement.

“Demand Notice” has the meaning specified therefor in Section 2.01(a) of this
Agreement.

“Demand Notice Date” means the date a Demand Holder delivers a Demand Notice to
the Partnership pursuant to Section 2.01(a) of this Agreement.

“Distribution Rate Approval” means, in connection with the Preferred Unit
Registration Option, the Partnership’s written approval to increase the
Preferred Unit Distribution Amount to the amount set forth in Section 5.8(c)(ii)
of the Amended Partnership Agreement, rather than registering the offer and
resale of the Preferred Units acquired by the Purchasers under the Merger
Agreement. For purposes of this Agreement, a Distribution Rate Approval shall
irrevocably terminate the Preferred Unit Registration Option and any obligation
under this Agreement that the Partnership register the offer and resale of the
Preferred Units (excluding, however, the Common Units issuable upon conversion
of the Preferred Units).

“Effectiveness Period” means, (i) with respect to a particular Registration
Statement that covers the offer and resale of all Common Unit Registrable
Securities, the period beginning when such Registration Statement becomes
effective under the Securities Act and ending at the time all Common Unit
Registrable Securities covered by such Registration Statement have ceased to be
Registrable Securities and (ii) with respect to a particular Registration
Statement that covers the offer and resale of Preferred Unit Registrable
Securities, the period beginning when such Registration Statement becomes
effective under the Securities Act and ending at the time all Registrable
Securities (including Common Units issuable upon any conversion of such
Preferred Unit Registrable Securities) covered by such Registration Statement
have ceased to be Registrable Securities.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Forced Conversion” means any conversion of Preferred Units into Common Units
pursuant to Section 5.8(b)(ii) of the Amended Partnership Agreement.

“General Partner” means Crestwood Equity GP LLC, a Delaware limited liability
company.

 

-6-



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

“GSO” means GSO Capital Partners LP.

“GSO Holder” means any of GSO and its Affiliates, when such Person is a record
holder of any Registrable Securities, and any other record holder of Registrable
Securities transferred or assigned by a GSO Holder to such holder in accordance
with Section 2.11 of this Agreement, provided, however, that such transferee or
assignee (together with such transferee or assignee‘s Affiliates) holds
Registrable Securities that represent at least $50.0 million of Registrable
Securities (calculated based on the Registrable Securities Amount).

“Holder” means the record holder of any Registrable Securities. For the
avoidance of doubt, in accordance with Section 3.05 of this Agreement, for
purposes of determining the availability of any rights and applicability of any
obligations under this Agreement, including, calculating the amount of
Registrable Securities held by a Holder (including a GSO Holder or Magnetar
Holder), a Holder’s Registrable Securities shall be aggregated together with all
Registrable Securities held by other Holders who are Affiliates of such Holder.

“ICD Purchase Price” has the meaning specified therefor in the Preferred Unit
Purchase Agreement.

“In-Kind LD Amount” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

“Initial Filing Date” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Launch” has the meaning specified therefor in Section 2.04 of this Agreement.

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

“LD Period” has the meaning specified therefor in Section 2.01(b) of this
Agreement.

“LD Termination Date” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages Multiplier” means, (i) for Common Unit Registrable
Securities, the product of the Common Unit Price times the number of Common
Units (which in the case of Common Units subject to issuance upon conversion of
the Preferred Units shall be the number of Common Units issuable upon conversion
of the Preferred Units at the date of determination) held by such Holder that
may not be sold without restriction and without the need for current public
information pursuant to any section of Rule 144 (or any successor or similar
provision adopted by the Commission then in effect) under the Securities Act and
(ii) for Preferred Unit Registrable Securities, the product of the Common Unit
Price times the number of Common Units issuable upon conversion of the Preferred
Unit Registrable Securities held by such Holder at the date of determination.

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

“Magnetar” means Magnetar Financial LLC.

“Magnetar Holder” means any of Magnetar and its Affiliates, when such Person is
a record holder of any Registrable Securities, and any other record holder of
Registrable Securities transferred or assigned by a Magnetar Holder to such
holder in accordance with Section 2.11 of this Agreement, provided that such
transferee or assignee (together with such transferee or assignee‘s Affiliates)
holds Registrable Securities that represent at least $50.0 million of
Registrable Securities (calculated based on the Registrable Securities Amount).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

-7-



--------------------------------------------------------------------------------

“Merger Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“NYSE” means The New York Stock Exchange, Inc.

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

“Partial Forced Conversion” means any Forced Conversion effected for less than
all of the then-outstanding Preferred Units.

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Piggyback Threshold Amount” means, $10.0 million initially, or upon the
occurrence of any Partial Forced Conversion, an amount equal to the product
resulting from the multiplication of (i) $10.0 million by (ii) the result of
(A) 1.0 minus (B) the fraction obtained by dividing (1) the aggregate number of
Preferred Units in respect of which the Partnership has effected Partial Forced
Conversions by (2) the aggregate number of Preferred Units issued prior to such
time pursuant to the Merger Agreement.

“PIK Units” has the meaning specified therefor in Article I of the Amended
Partnership Agreement.

“Post-Launch Withdrawing Selling Holders” has the meaning specified therefor in
Section 2.04 of this Agreement.

“Preferred Units” means Preferred Units (including PIK Units) representing
limited partnership interests of the Partnership, as described in the Amended
Partnership Agreement and issued pursuant to the Merger Agreement or the Amended
Partnership Agreement, as the case may be.

“Preferred Unit Distribution Amount” has the meaning specified therefor in
Section 5.8(c)(i)(A) of the Amended Partnership Agreement.

“Preferred Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.

“Preferred Unit Registrable Securities” means Preferred Units outstanding at any
time after the Preferred Unit Registration Approval.

“Preferred Unit Registration Approval” means, in connection with the Preferred
Unit Registration Option, the Partnership’s written approval (or deemed approval
at the Registration Option Deadline) to register the offer and resale of the
Preferred Units (including the number of Common Units issuable upon any
conversion of such Preferred Units) rather than increasing the Preferred Unit
Distribution Amount to the amount set forth in Section 5.8(c)(ii) of the Amended
Partnership Agreement.

“Preferred Unit Registration Option” means, the Partnership’s option, after
receiving a Preferred Unit Registration Option Notice, to determine whether to
(i) register the offer and resale of the Preferred Units or (ii) increase the
Preferred Unit Distribution Amount to the amount set forth in Section 5.8(c)(ii)
of the Amended Partnership Agreement

“Preferred Unit Registration Option Notice” means the Demand Notice made by a
Demand Holder to the Partnership during the Preferred Unit Registration Option
Period that requests the Partnership register the offer and resale of the
Preferred Unit Registrable Securities.

“Preferred Unit Registration Option Period” means, at any time after June 17,
2019, any period during which a VWAP Trigger Event is occurring.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

 

-8-



--------------------------------------------------------------------------------

“Registrable Securities” means, as of any date of determination, the Common Unit
Registrable Securities and the Preferred Unit Registrable Securities.

“Registrable Securities Amount” means, (i) for the Common Unit Registrable
Securities, the calculation based on the product of the Common Unit Price times
the number of Common Unit Registrable Securities; and (ii) for the Preferred
Unit Registrable Securities, the calculation based on the product of the Common
Unit Price times the number of Common Units issuable upon conversion of the
Preferred Unit Registrable Securities

“Registration Effective Date” has the meaning specified therefore in
Section 2.01(a) of this Agreement.

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

“Registration Option Deadline” means the earlier to occur of (i) the date the
Partnership decides to make the Preferred Unit Registration Approval or the
Distribution Rate Approval; and (ii) fifteen (15) calendar days after receipt of
the Preferred Unit Registration Option Notice. For the avoidance of doubt, if
the Partnership has not provided written notice to the Holders of Registrable
Securities that it intends to increase the Preferred Unit Distribution Amount to
the amount set forth in Section 5.8(c)(ii) of the Amended Partnership Agreement
prior to the Registration Option Deadline, the Partnership will be deemed to
have made a Preferred Unit Registration Approval, and such deemed determination
may not be modified without approval of such modification by the Holders of at
least 75% of the then outstanding Preferred Unit Registrable Securities.

“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

“Target Effective Date” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units or Preferred Units, as the case
may be, are sold to one or more underwriters on a firm commitment basis for
reoffering to the public or an offering that is a “bought deal” with one or more
investment banks.

“Underwritten Offering Notice” has the meaning specified therefor in
Section 2.04 of this Agreement.

“VWAP Price” means, for each such period of measurement, the volume weighted
average closing price of a Common Unit on the national securities exchange on
which the Common Units are then listed (or admitted to trading).

“VWAP Trigger Event” means at any time after June 17, 2019, the failure of the
VWAP Price of the Common Units for 20 trading days out of the most recent period
of 30 consecutive trading days to be equal to or exceed 110% of the Initial Unit
Issue Price divided by 2.7500.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable Security has been sold or
disposed of (excluding transfers or assignments by a Holder to an Affiliate)
pursuant to Rule 144 (or any successor or similar provision adopted by the
Commission then in effect) under the Securities Act under circumstances in which
all of the applicable conditions of such Rule (then in effect) are met; (c) when
such Registrable Security is held by the Partnership or one of its subsidiaries
or Affiliates; provided, however, that none of the Purchasers or their
Affiliates shall be considered an Affiliate of the Partnership; or (d) when such
Registrable Security has been sold or disposed of in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to Section 2.11 hereof.

 

-9-



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Effectiveness Deadline. No later than 15 Business Days following the date
hereof, the Partnership shall use its reasonable best efforts to prepare and
file a registration statement under the Securities Act to permit the public
resale of all Registrable Securities to be issued upon conversion of the
Preferred Units (including PIK Units reasonably expected to be issued by the
Partnership to the Holders of Registrable Securities) pursuant to the provisions
of the Amended Partnership Agreement from time to time as permitted by Rule 415
(or any successor or similar provision adopted by the Commission then in effect)
under the Securities Act, on the terms and conditions specified in this
Section 2.01 (a “Common Unit Registration Statement”). The Common Unit
Registration Statement filed with the Commission pursuant to this
Section 2.01(a) shall be on Form S-3 (or such successor form thereto permitting
shelf registration of securities under the Securities Act), covering the Common
Unit Registrable Securities, which shall contain a prospectus in such form as to
permit any Holder to sell its Common Unit Registrable Securities pursuant to
Rule 415 (or any successor or similar rule adopted by the Commission then in
effect) under the Securities Act at any time beginning on the effective date
thereof; provided, however, that in no event shall the Common Unit Registration
Statement be filed on an Automatic Shelf Registration Statement unless requested
by the Holders of a majority of the Common Unit Registrable Securities with 10
Business Days following the date hereof. The Partnership shall use its
reasonable best efforts to cause the Common Unit Registration Statement filed
pursuant to this Section 2.01(a) to become or be declared effective as soon as
practicable thereafter, but in no event later than 180 calendar days after the
initial filing date of such Common Unit Registration Statement. The Common Unit
Registration Statement shall provide for the resale pursuant to any method or
combination of methods legally available to, and requested by, the Holders of
Common Unit Registrable Securities covered by such Common Unit Registration
Statement, including by way of an Underwritten Offering. During the
Effectiveness Period, the Partnership shall use its reasonable best efforts to
cause such Registration Statement filed pursuant to this Section 2.01(a) to
remain effective, and to be supplemented and amended to the extent necessary to
ensure that such Common Unit Registration Statement is available or, if not
available, that another registration statement is available for the resale of
the Common Unit Registrable Securities until all Common Unit Registrable
Securities have ceased to be Registrable Securities.

Any Demand Holder has the option and right, exercisable by providing a written
notice to the Partnership (each a “Demand Notice”), to require the Partnership
to, pursuant to the terms of and subject to the limitations contained in this
Agreement, prepare and file a registration statement under the Securities Act to
permit the public resale of all Preferred Unit Registrable Securities from time
to time as permitted by Rule 415 (or any successor or similar provision adopted
by the Commission then in effect) under the Securities Act with respect to
Preferred Unit Registrable Securities (the “Preferred Unit Registration
Statement,” with each such Common Unit Registration Statement and Preferred Unit
Registration Statement, as the case may be, for purposes of this Agreement, a
“Registration Statement”). The Partnership shall file the Preferred Unit
Registration Statement (the “Initial Filing Date”) with respect to the Preferred
Unit Registrable Securities, as soon as practicable, but in no event no later
than 30 calendar days, following the time that the Partnership makes, or is
deemed to have made, the Preferred Unit Registration Approval. The Partnership
shall use its reasonable best efforts (i) to cause the Preferred Unit
Registration Statement filed, with respect to the Preferred Unit Registrable
Securities, pursuant to this Section 2.01(a) to become or be declared effective
as soon as practicable thereafter, but in any event, in the case of a Preferred
Unit Registration Statement that is not an Automatic Shelf Registration
Statement, prior to the date that is 180 calendar days after the Initial Filing
Date for such Preferred Unit Registration Statement with the Commission and
(ii) to cause such Preferred Unit Registration Statement to remain effective,
and to be supplemented and amended to the extent necessary to ensure that such
Preferred Unit Registration Statement is available for the resale of all
Preferred Unit Registrable Securities covered by such Preferred Unit
Registration Statement until all Preferred Unit Registrable Securities covered
by such Preferred Unit Registration Statement have ceased to be Preferred Unit
Registrable Securities during the Effectiveness Period. If the Partnership is
eligible to use an Automatic Shelf Registration Statement to register the offer
and resale of the Preferred Unit Registrable Securities at a Demand Notice Date,
and the Demand Notice requests the Partnership use an Automatic Shelf
Registration Statement, the

 

-10-



--------------------------------------------------------------------------------

Partnership shall prepare and file an Automatic Shelf Registration Statement
with the Commission as promptly as practicable after such Demand Notice Date
(but in no event no more than 30 calendar days after such date) covering the
Preferred Unit Registrable Securities, which shall contain a prospectus in such
form as to permit any Holder to sell its Preferred Unit Registrable Securities
pursuant to Rule 415 (or any successor or similar rule adopted by the Commission
then in effect) under the Securities Act at any time beginning on the Initial
Filing Date thereof with the Commission. If the Partnership is not eligible to
use an Automatic Shelf Registration Statement to register the offer and resale
of the Preferred Unit Registrable Securities at the Demand Notice Date, then it
shall not have any obligation under this Section 2.01(a) or any liability for
failure to file the Automatic Shelf Registration Statement, but it shall prepare
and file a Registration Statement on Form S-3 (or such successor form thereto
permitting shelf registration of securities under the Securities Act) with the
Commission as promptly as practicable after such Demand Notice Date (but in no
event no more than 30 calendar days after such date) covering the Preferred Unit
Registrable Securities, which shall contain a prospectus in such form as to
permit any Holder to sell its Preferred Unit Registrable Securities pursuant to
Rule 415 (or any successor or similar rule adopted by the Commission then in
effect) under the Securities Act at any time beginning on the effective date
thereof. Any Preferred Unit Registration Statement filed pursuant to this
Section 2.01(a) shall provide for the resale pursuant to any method or
combination of methods legally available to, and requested by, the Holders of
Preferred Unit Registrable Securities covered by such Preferred Unit
Registration Statement, including by way of an Underwritten Offering, if such an
election has been made pursuant to Section 2.04 of this Agreement. The Demand
Holders shall have the right to no more than one (1) Preferred Unit Registration
Statement to be filed to register the offer and resale of the Preferred Unit
Registrable Securities. For the avoidance of doubt, the Preferred Unit
Registration Statement that registers the offer and resale of Preferred Unit
Registrable Securities shall also register the offer and sale of the number of
Common Units issuable upon any conversion of such Preferred Unit Registrable
Securities.

When effective, a Registration Statement (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
The Partnership shall not include in a Registration Statement contemplated by
this Section 2.01(a) any securities which are not Registrable Securities, other
than Common Units that are to be offered and sold for the Partnership’s own
account pursuant to an Underwritten Offering, without the prior written consent
of each of the Demand Holders that are Holders of Registrable Securities covered
by such Registration Statement, which consent shall not be unreasonably withheld
or delayed. With respect to Common Units included in a Registration Statement
pursuant to the preceding sentence, if the Managing Underwriter of any proposed
Underwritten Offering of Common Units included in an Underwritten Offering
involving Included Registrable Securities advises the Partnership that the total
amount of Common Units that the Partnership and the Selling Holders intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Common Unit Registrable Securities that such Managing Underwriter
advises the Partnership can be sold without having such adverse effect, with
such number to be allocated (i) first, pro rata among the Selling Holders who
have requested participation in such Underwritten Offering, based, for each
Selling Holder, on the percentage derived by dividing (x) the number of Common
Unit Registrable Securities proposed to be sold by such Selling Holder by
(y) the aggregate number of Common Unit Registrable Securities proposed to be
sold by all Selling Holders and (ii) second, to the Partnership. As soon as
practicable following the date that a Registration Statement becomes effective,
but in any event within two (2) Business Days of such date, the Partnership
shall provide the Holders with written notice of the effectiveness of such
Registration Statement.

(b) Failure to Go Effective. If a Registration Statement required by
Section 2.01(a) is not declared effective (i) with respect to Common Unit
Registrable Securities, prior to such date as any Preferred Units convert into
Common Units for any reason pursuant to the Amended Partnership Agreement or
(ii) with respect to Preferred Unit Registrable Securities, within 180 days
after the Initial Filing Date for such Registration Statement (each a “Target
Effective Date”), then each Holder shall be entitled to a payment (with respect
to the Registrable Securities of each such Holder), as liquidated damages and
not as a penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day
period, that shall accrue daily, for the first 60 days following such Target
Effective Date, increasing by an additional 0.25% of the Liquidated Damages
Multiplier per 30-day period, that shall accrue daily, for each subsequent 60
days (i.e., 0.5% for 61-120 days, 0.75% for 121-180 days and 1.0% thereafter),
up to a maximum of

 

-11-



--------------------------------------------------------------------------------

1.00% of the Liquidated Damages Multiplier per 30-day period (the “Liquidated
Damages”). The Liquidated Damages payable pursuant to the immediately preceding
sentence shall be payable within ten (10) Business Days after the end of each
such 30-day period. Any Liquidated Damages shall be paid to each Holder in
immediately available funds; provided, however, if the Partnership certifies
that it is unable to pay Liquidated Damages in cash because such payment would
result in a breach under a credit facility or other debt instrument filed as an
exhibit to the Partnership’s periodic reports filed with the Commission, then
the Partnership may pay such Liquidated Damages using as much cash as permitted
without breaching any such credit facility or other debt instrument and shall
pay the balance of such Liquidated Damages (the “In-Kind LD Amount”) in kind in
the form of the issuance of additional Common Units. Upon any issuance of Common
Units as Liquidated Damages, the Partnership shall promptly (i) prepare and file
an amendment to such Registration Statement prior to its effectiveness adding
such Common Units to such Registration Statement as additional Registrable
Securities and (ii) prepare and file a supplemental listing application with the
NYSE (or such other market on which the Registrable Securities are then listed
and traded) to list such additional Common Units. The determination of the
number of Common Units to be issued as Liquidated Damages shall be equal to the
In-Kind LD Amount divided by the VWAP Price calculated for the consecutive ten
(10) trading day period ending on the close of trading on the trading day
immediately preceding the date on which the Liquidated Damages payment is due,
less a discount to such average closing price of 2.00%. The accrual of
Liquidated Damages to a Holder shall cease (a “LD Termination Date,” and, each
such period beginning on a Target Effective Date and ending on a LD Termination
Date being, a “LD Period”) at the earlier of (i) such Registration Statement
becoming effective and (ii) when such Holder no longer holds Registrable
Securities. Any amount of Liquidated Damages shall be prorated for any period of
less than 30 calendar days accruing during a LD Period. If the Partnership is
unable to cause a Registration Statement to go effective by the Target Effective
Date as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then the Partnership may request a waiver of the Liquidated
Damages, and each Holder may individually grant or withhold its consent to such
request in its discretion. For the avoidance of doubt, nothing in this
Section 2.01(b) shall relieve the Partnership from its obligations under
Section 2.01(a).

Section 2.02 Piggyback Rights.

(a) Participation. So long as a Holder has Registrable Securities, if the
Partnership proposes to file (i) a shelf registration statement other than a
Registration Statement contemplated by Section 2.01(a), (ii) a prospectus
supplement to an effective shelf registration statement, other than a
Registration Statement contemplated by Section 2.01(a) of this Agreement and
Holders may be included in such Underwritten Offering without the filing of a
post-effective amendment thereto, or (iii) a registration statement, other than
a shelf registration statement, in each case, for the sale of Common Units in an
Underwritten Offering for its own account or that of another Person, or both,
then as soon as practicable following the selection of the Managing Underwriter
for such Underwritten Offering, the Partnership shall give notice (including,
but not limited to, notification by electronic mail) of such Underwritten
Offering to each Holder (together with its Affiliates) holding at least the
Piggyback Threshold Amount of the then-outstanding Common Unit Registrable
Securities (calculated based on the Common Unit Price) and such notice shall
offer such Holders the opportunity to include in such Underwritten Offering such
number of Common Unit Registrable Securities (the “Included Registrable
Securities”) as each such Holder may request in writing; provided, however, that
(A) the Partnership shall not be required to provide such opportunity to any
such Holder that does not offer a minimum of the Piggyback Threshold Amount of
Common Unit Registrable Securities (based on the Common Unit Price), and (B) if
the Partnership has been advised by the Managing Underwriter that the inclusion
of Common Unit Registrable Securities for sale for the benefit of the Holders
will have an adverse effect on the price, timing or distribution of the Common
Units in the Underwritten Offering, then (i) if no Common Unit Registrable
Securities can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, the Partnership shall not be required to offer such
opportunity to the Holders or (ii) if any Common Unit Registrable Securities can
be included in the Underwritten Offering in the opinion of the Managing
Underwriter, then the amount of Common Unit Registrable Securities to be offered
for the accounts of Holders shall be determined based on the provisions of
Section 2.02(b). Any notice required to be provided in this Section 2.02(a) to
Holders shall be provided on a Business Day and receipt of such notice shall be
confirmed by the Holder. Each such Holder shall then have two (2) Business Days
(or one (1) Business Day in connection with any overnight or bought Underwritten
Offering) after notice has been delivered to request in writing the inclusion of
Common Unit Registrable Securities in the Underwritten Offering. If no written
request for inclusion from a Holder is received within the specified time, each
such Holder shall have no further right to participate in such Underwritten
Offering. If, at any time after giving written notice of its intention to
undertake an Underwritten Offering and prior to the closing of such Underwritten

 

-12-



--------------------------------------------------------------------------------

Offering, the Partnership shall determine for any reason not to undertake or to
delay such Underwritten Offering, the Partnership may, at its election, give
written notice of such determination to the Selling Holders and, (x) in the case
of a determination not to undertake such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (y) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities as part of such Underwritten
Offering for the same period as the delay in the Underwritten Offering. Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Common Unit Registrable Securities in
such Underwritten Offering by giving written notice to the Partnership of such
withdrawal at or prior to the time of pricing of such Underwritten Offering. Any
Holder may deliver written notice (an “Opt-Out Notice”) to the Partnership
requesting that such Holder not receive notice from the Partnership of any
proposed Underwritten Offering; provided, however, that such Holder may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to such Holder pursuant to this Section 2.02(a)
and such Holder shall no longer be entitled to participate in Underwritten
Offerings by the Partnership pursuant to this Section 2.02(a).

(b) Priority. Other than situations outlined in Section 2.01 of this Agreement,
if the Managing Underwriter of any proposed Underwritten Offering of Common
Units included in an Underwritten Offering involving Included Registrable
Securities advises the Partnership that the total amount of Common Units that
the Selling Holders and any other Persons intend to include in such offering
exceeds the number that can be sold in such offering without being likely to
have an adverse effect on the price, timing or distribution of the Common Units
offered or the market for the Common Units, then the Common Units to be included
in such Underwritten Offering shall include the number of Common Unit
Registrable Securities that such Managing Underwriter advises the Partnership
can be sold without having such adverse effect, with such number to be allocated
(i) first, to the Partnership, (ii) second, pro rata among the Selling Holders
who have requested participation in such Underwritten Offering, based, for each
Selling Holder, on the percentage derived by dividing (x) the number of Common
Unit Registrable Securities proposed to be sold by such Selling Holder by
(y) the aggregate number of Common Unit Registrable Securities proposed to be
sold by all Selling Holders, and (iii) third, to any other holder of securities
of the Partnership having rights of registration that are neither expressly
senior nor subordinated to the Holders in respect of the Common Unit Registrable
Securities (the “Parity Securities”), allocated among such holders in such
manner as they may agree.

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
Section 2.02 shall terminate upon such Holder (together with its Affiliates)
ceasing to hold at least the Piggyback Threshold Amount of Registrable
Securities (calculated based on the Common Unit Price).

Section 2.03 Delay Rights.

Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in a Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of such Registration Statement or other registration
statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to such Registration Statement or other
registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in such Registration
Statement or other registration statement or (ii) the Partnership has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of the Partnership, would materially adversely
affect the Partnership; provided, however, in no event shall the Selling Holders
be suspended from selling Registrable Securities pursuant to such Registration
Statement or other registration statement for a period that exceeds an aggregate
of 60 calendar days in any 180-calendar day period or 105 calendar days in any
365-calendar day period, in each case, exclusive of days covered by any lock-up
agreement executed by a Selling Holder in connection with any Underwritten
Offering. Upon disclosure of such information or the termination of the
condition described above, the Partnership shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in such Registration
Statement and shall promptly terminate any suspension of sales it has put into
effect and shall take such other reasonable actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.

 

-13-



--------------------------------------------------------------------------------

If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under a Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) a Registration Statement or other registration statement contemplated by
this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 20 Business Days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or a post-effective
amendment, supplement or report is filed with the Commission, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is filed and declared effective, if applicable, the Partnership shall pay the
Selling Holders an amount equal to the Liquidated Damages, following the earlier
of (x) the date on which the suspension period exceeded the permitted period and
(y) the twenty-first (21st) Business Day after such Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculating Liquidated Damages,
the date in (x) or (y) above shall be deemed the “90th day,” as used in the
definition of Liquidated Damages). For purposes of this paragraph, a suspension
shall be deemed lifted with respect to a Selling Holder on the date that notice
that the suspension has been terminated is delivered to such Selling Holder.
Liquidated Damages shall cease to accrue pursuant to this paragraph upon the
earlier of (i) a suspension being deemed lifted and (ii) when such Selling
Holder no longer holds Registrable Securities included in such Registration
Statement.

Section 2.04 Underwritten Offerings.

(a) General Procedures. In the event that one or more Holders elects to include
other than pursuant to Section 2.02 of this Agreement, at least an aggregate of
$50.0 million of Registrable Securities (calculated based on the Registrable
Securities Amount) under a Registration Statement pursuant to an Underwritten
Offering, the Partnership shall, upon request by such Holders (such request, an
“Underwritten Offering Notice”), retain underwriters in order to permit such
Holders to effect such sale through an Underwritten Offering; provided, however,
that the Holders shall have the option and right, to require the Partnership to
effect not more than four (4) Underwritten Offerings, pursuant to and subject to
the conditions of this Section 2.04 of this Agreement, with each of the GSO
Holder and the Magnetar Holder, having the individual right and option,
severally and not jointly, to request at least one (1) Underwritten Offering
(each a “Demand Holder Requested Underwritten Offering”) out of such four
(4) Underwritten Offerings. Upon delivery of such Underwritten Offering Notice
to the Partnership, the Partnership shall as soon as practicable (but in no
event later than one (1) calendar day following the date of delivery of the
Underwritten Offering Notice to the Partnership) deliver notice of such
Underwritten Offering Notice to all other Holders who shall then have two
(2) calendar days from the date that such notice is given to them to notify the
Partnership in writing of the number of Registrable Securities held by such
Holder that they want to be included in such Underwritten Offering. For the
avoidance of doubt, any Holders notified about an Underwritten Offering by the
Partnership after the Partnership has received the corresponding Underwritten
Offering Notice, may participate in such Underwritten Offering, but shall not
count toward the $50.0 million of Registrable Securities necessary to request an
Underwritten Offering pursuant to an Underwritten Offering Notice. In connection
with any Underwritten Offering under this Agreement, the Holders of a majority
of the Registrable Securities being disposed of pursuant to the Underwritten
Offering shall be entitled to select the Managing Underwriter or Underwriters
for such Underwritten Offering, subject to the reasonable consent of the
Partnership. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and the
Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities whose

 

-14-



--------------------------------------------------------------------------------

offer and resale will be registered, on its behalf, its intended method of
distribution and any other representation required by Law. If any Selling Holder
disapproves of the terms of an underwriting, such Selling Holder may elect to
withdraw therefrom by notice to the Partnership and the Managing Underwriter;
provided, however, that any such withdrawal must be made no later than the time
of pricing of such Underwritten Offering. If all Selling Holders withdraw from
an Underwritten Offering prior to the pricing of such Underwritten Offering, the
events will not be considered an Underwritten Offering and will not decrease the
number of available Underwritten Offerings the Selling Holders have the right
and option to request under this Section 2.04; provided, further, that if a GSO
Holder or Magnetar Holder provided the initial Underwritten Offering Notice to
the Partnership, and such Holder subsequently withdraws from such Underwritten
Offering prior to such Underwritten Offering’s pricing, while other Holders of
at least $50.0 million of Registrable Securities participate in the Underwritten
Offering, such Underwritten Offering will count toward the aggregate number of
Underwritten Offerings allowed under this Section 2.04, but will not count as a
Demand Holder Requested Underwritten Offering for any GSO Holder or Magnetar
Holder that withdraws prior to pricing of such Underwritten Offering,
notwithstanding that such Holder initially delivered an Underwritten Offering
Notice to the Partnership. No such withdrawal or abandonment shall affect the
Partnership’s obligation to pay Registration Expenses; provided, however, if
(i) certain Selling Holders withdraw from an Underwritten Offering after the
public announcement at launch (the “Launch”) of such Underwritten Offering (such
Selling Holders, the “Post-Launch Withdrawing Selling Holders”), and (ii) all
Selling Holders withdraw from such Underwritten Offering prior to pricing, then
the Post-Launch Withdrawing Selling Holders shall pay for all reasonable
Registration Expenses incurred by the Partnership during the period from the
Launch of such Underwritten Offering until the time all Selling Holders withdraw
from such Underwritten Offering.

Section 2.05 Sale Procedures.

In connection with its obligations under this Article II, the Partnership will,
as expeditiously as possible:

(a) use its reasonable best efforts to prepare and file with the Commission such
amendments and supplements to a Registration Statement and the prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its reasonable best efforts to include such information in such
prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing a Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of such
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

(d) if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by a Registration Statement or any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders or, in the case of an
Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other

 

-15-



--------------------------------------------------------------------------------

registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to such Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;

(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of
such Registration Statement or any other registration statement contemplated by
this Agreement, or the initiation of any proceedings for that purpose; or
(iii) the receipt by the Partnership of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Partnership agrees to as promptly as practicable
amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and to take such
other reasonable best action as is necessary to remove a stop order, suspension,
threat thereof or proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, use its reasonable best efforts
tofurnish upon request, (i) an opinion of counsel for the Partnership dated the
date of the closing under the underwriting agreement and (ii) a “cold comfort”
letter, dated the pricing date of such Underwritten Offering and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as have been customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;

(i) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, covering a
period of twelve months beginning within three months after the effective date
of such Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership and
General Partner personnel as is reasonable and customary to enable such parties
to establish a due diligence defense under the Securities Act; provided, that
the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;

(k) use its reasonable best efforts to cause all such Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which the Common Units issued by
the Partnership are then listed;

 

-16-



--------------------------------------------------------------------------------

(l) use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Partnership
to enable the Selling Holders to consummate the disposition of such Registrable
Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities
(including, making appropriate officers of the General Partner available to
participate in any “road show” presentations before analysts, and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Securities), provided, however, in the event, the
Partnership, using reasonable best efforts, is unable to make such appropriate
officers of the General Partner available to participate in connection with any
“road show” presentations and other customary marketing activities (whether in
person or otherwise), the Partnership shall make such appropriate officers
available to participate via conference call or other means of communication in
connection with no more than one (1) “road show” presentations per Underwritten
Offering); and

(o) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

The Partnership will not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto, then such Holder’s
Registrable Securities shall not be included on such Registration Statement,
such Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect to such Holder’s Registrable Securities and the
Partnership shall have no further obligations hereunder with respect to
Registrable Securities held by such Holder, unless such Holder has not had an
opportunity to conduct customary underwriter’s due diligence (including receipt
of comfort letters and opinions of counsel) with respect to the Partnership at
the time such Holder’s consent is sought.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter, if any, to
deliver to the Partnership (at the Partnership’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

Section 2.06 Cooperation by Holders.

The Partnership shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish such information that the
Partnership determines, after consultation with its counsel, is reasonably
required in order for the registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.

Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.

Each Holder of Registrable Securities agrees to enter into a customary letter
agreement with underwriters providing such Holder will not effect any public
sale or distribution of Registrable Securities during the 60 calendar

 

-17-



--------------------------------------------------------------------------------

day period beginning on the date of a prospectus or prospectus supplement filed
with the Commission with respect to the pricing of any Underwritten Offering,
provided that (i) the duration of the foregoing restrictions shall be no longer
than the duration of the shortest restriction imposed by the underwriters on the
Partnership or the officers, directors or any other Affiliate of the Partnership
on whom a restriction is imposed and (ii) the restrictions set forth in this
Section 2.07 shall not apply to any Registrable Securities that are included in
such Underwritten Offering by such Holder. In addition, this Section 2.07 shall
not apply to any Holder that is not entitled to participate in such Underwritten
Offering, whether because such Holder delivered an Opt-Out Notice prior to
receiving notice of the Underwritten Offering or because such Holder (together
with its Affiliates) holds less than the Piggyback Threshold Amount of the
then-outstanding Registrable Securities (calculated (i) for the Common Unit
Registrable Securities, based on the product of the Common Unit Price times the
number of Common Unit Registrable Securities; and (ii) for the Preferred Unit
Registrable Securities, based on the product of the Common Unit Price times the
number of Common Units issuable upon conversion of the Preferred Unit
Registrable Securities) or because the Registrable Securities held by such
Holder may be disposed of without restriction pursuant to any section of Rule
144 (or any successor or similar provision adopted by the Commission then in
effect) under the Securities Act.

Section 2.08 Expenses.

(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. For the
avoidance of doubt, each Selling Holder’s pro rata allocation of Selling
Expenses shall be the percentage derived by dividing (i) the number of
Registrable Securities sold by such Selling Holder in connection with such sale
by (ii) the aggregate number of Registrable Securities sold by all Selling
Holders in connection with such sale. In addition, except as otherwise provided
in Sections 2.08 and 2.09 hereof, the Partnership shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on a Registration Statement pursuant
to Section 2.01(a) or an Underwritten Offering covered under this Agreement, and
the disposition of such Registrable Securities, including, without limitation,
all registration, filing, securities exchange listing and NYSE fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, Inc., fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes, the fees and
disbursements of counsel and independent public accountants for the Partnership,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, and the reasonable fees and
disbursements of one counsel for the Selling Holders participating in such
Registration Statement or Underwritten Offering to effect the disposition of
such Registrable Securities, selected by the Holders of a majority of the
Registrable Securities initially being registered under such Registration
Statement or other registration statement as contemplated by this Agreement,
subject to the reasonable consent of the Partnership. “Selling Expenses” means
all underwriting discounts and selling commissions or similar fees or
arrangements allocable to the sale of the Registrable Securities, and fees and
disbursements of counsel to the Selling Holders, except for the reasonable fees
and disbursements of counsel for the Selling Holders required to be paid by the
Partnership pursuant to Sections 2.08 and 2.09.

Section 2.09 Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus, in light of the circumstances under which such statement is
made) contained in (which, for the avoidance of doubt, includes documents
incorporated by reference in) such Registration Statement or any other
registration statement

 

-18-



--------------------------------------------------------------------------------

contemplated by this Agreement, any preliminary prospectus, prospectus
supplement or final prospectus contained therein, or any amendment or supplement
thereof, or any free writing prospectus relating thereto or arise out of or are
based upon (the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating, defending or resolving any such Loss or actions or
proceedings; provided, however, that the Partnership will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in such Registration
Statement or such other registration statement, or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder Indemnified
Person, and shall survive the transfer of such securities by such Selling
Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in such Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement or final prospectus contained
therein, or any amendment or supplement thereof, or any free writing prospectus
relating thereto; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an

 

-19-



--------------------------------------------------------------------------------

aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification. The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating, defending or resolving any Loss that is the
subject of this paragraph. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.10 Rule 144 Reporting.

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, the Partnership agrees to use its reasonable best
efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 (or any successor or similar
provision adopted by the Commission then in effect) under the Securities Act, at
all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the Commission’s
EDGAR system, to such Holder forthwith upon request a copy of the most recent
annual or quarterly report of the Partnership, and such other reports and
documents as such Holder may reasonably request in availing itself of any rule
or regulation of the Commission allowing such Holder to sell any such securities
without registration.

Section 2.11 Transfer or Assignment of Registration Rights.

The rights to cause the Partnership to register Registrable Securities granted
to the Purchasers by the Partnership under this Article II may be transferred or
assigned by any Purchaser to one or more transferees or assignees of Registrable
Securities, subject to the transfer restrictions provided in Section 4.7(d) of
the Amended Partnership Agreement, provided, however, that (a) the Partnership
is given written notice prior to any said transfer or assignment, stating the
name and address of each of the transferee or assignee and identifying the
securities with respect to which such registration rights are being transferred
or assigned and (b) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.

Section 2.12 Limitation on Subsequent Registration Rights.

From and after the date hereof, the Partnership shall not, without the prior
written consent of the Holders of at least a majority of the then outstanding
Registrable Securities, enter into any agreement with any current or future
holder of any securities of the Partnership that would allow such current or
future holder to require the Partnership to include securities in any
registration statement filed by the Partnership on a basis other than expressly
subordinate to the rights of, the Holders of Registrable Securities hereunder.

 

-20-



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications.

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, electronic mail, courier service or personal
delivery:

(a) if to a Purchaser:

To the respective address listed on Schedule A hereof,

with copies to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, TX 75201

Attention: Rodney L. Moore

Facsimile: (214) 746-7777

Email: rodney.moore@weil.com

(b) if to a transferee of an Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and

(c) if to the Partnership:

Crestwood Equity Partners LP

700 Louisiana Street

Suite 2550

Houston, TX 77002-6760

Attention: Joel C. Lambert

Email: joel.lambert@crestwoodlp.com

with a copy to (which shall not constitute notice):

Andrews Kurth LLP

600 Travis St., Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary and W. Mark Young

Facsimile: (713) 238-7130

Email: gmoleary@andrewskurth.com and markyoung@andrewskurth.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service.

Section 3.02 Successor and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.

Section 3.03 Assignment of Rights.

All or any portion of the rights and obligations of any Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.11 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units.

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.

 

-21-



--------------------------------------------------------------------------------

Section 3.05 Aggregation of Registrable Securities.

All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

Section 3.06 Specific Performance.

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

Section 3.07 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, including facsimile or .pdf
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

Section 3.08 Headings.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

Section 3.09 Governing Law.

THIS AGREEMENT, INCLUDING ALL ISSUES AND QUESTIONS CONCERNING ITS APPLICATION,
CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT, SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

Section 3.10 Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

Section 3.11 Entire Agreement.

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Partnership set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.12 Amendment.

This Agreement may be amended only by means of a written amendment signed by the
Partnership and the Holders of a majority of the then outstanding Registrable
Securities; provided, however, that no such amendment shall materially and
adversely affect the rights of any Holder hereunder without the consent of such
Holder.

Section 3.13 No Presumption.

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

 

-22-



--------------------------------------------------------------------------------

Section 3.14 Obligations Limited to Parties to Agreement.

Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Purchasers (and their permitted transferees and assignees) and
the Partnership shall have any obligation hereunder. Notwithstanding that one or
more of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate
thereof, as such, for any obligations of the Purchasers under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any transferee or assignee of a Purchaser
hereunder.

Section 3.15 Independent Nature of Purchaser’s Obligations.

The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, the rights arising out
of this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

Section 3.16 Interpretation.

Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The words “include,” “includes” and “including” or
words of similar import shall be deemed to be followed by the words “without
limitation.” Whenever any determination, consent or approval is to be made or
given by an Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. Unless expressly set
forth or qualified otherwise (e.g., by “Business” or “trading”), all references
herein to a “day” are deemed to be a reference to a calendar day.

[Signature pages to follow]

 

-23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

CRESTWOOD EQUITY PARTNERS LP By: Crestwood Equity GP LLC, its general partner
By:

/s/

GSO COF II HOLDINGS PARTNERS LP By: GSO Capital Opportunities Associates II LLC,
its General Partner By:

 

Name: Title MTP ENERGY MASTER FUND LTD By: MTP ENERGY MANAGEMENT LLC, its
investment manager By: MAGNETAR FINANCIAL LLC, its sole member By:

 

Name: Title: MTP ENERGY OPPORTUNITIES FUND LLC By: MTP ENERGY MANAGEMENT LLC,
its managing member By: MAGNETAR FINANCIAL LLC, its sole member By:

 

Name: Title: MTP ENERGY CM LLC By: MAGNETAR FINANCIAL LLC, its manager By:

 

Name: Title:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HIPPARCHUS FUND LP By: MAGNETAR FINANCIAL LLC, its general partner By:

 

Name: Title: MAGNETAR CAPITAL FUND II LP By: MAGNETAR FINANCIAL LLC, its general
partner By:

 

Name: Title: MAGNETAR STRUCTURED CREDIT FUND, LP By: MAGNETAR FINANCIAL LLC, its
general partner By:

 

Name: Title: MAGNETAR GLOBAL EVENT DRIVEN FUND LLC By: MAGNETAR FINANCIAL LLC,
its manager By:

 

Name: Title: BLACKWELL PARTNERS LLC By: MAGNETAR FINANCIAL LLC, its investment
manager By:

 

Name: Title:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SPECTRUM OPPORTUNITIES FUND LP By: MAGNETAR FINANCIAL LLC, its general partner
By:

 

Name: Title: MAGNETAR ANDROMEDA SELECT FUND LLC By: MAGNETAR FINANCIAL LLC, its
manager By:

 

Name: Title: MAGNETAR CONSTELLATION FUND IV LLC By: MAGNETAR FINANCIAL LLC, its
manager By:

 

Name: Title: COMPASS HTV LLC By: MAGNETAR FINANCIAL LLC, its investment manager
By:

 

Name: Title: GE STRUCTURED FINANCE, INC. By:

 

Name: Title

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

Purchaser Name; Notice and Contact Information

 

Purchaser

  

Contact Information

GSO COF II Holdings Partners LP    345 Park Avenue, 31st Floor    New York, NY
10154    Attention: Dwight Scott    Facsimile: (212) 503-6930    Email:
Dwight.Scott@gsocap.com    with copies to:    Attention: Michael Zawadzki and
Marisa    Beeney    Email: Michael.Zawadzki@gsocap.com    and
Marisa.Beeney@gsocap.com MTP Energy Master Fund Ltd    1603 Orrington Avenue,
13th Floor    Evanston, IL 60201    Attention: Chief Legal Officer    Telephone:
(847) 905-4400    Facsimile: (847) 269-2064    Email: notices@magnetar.com MTP
Energy Opportunities Fund LLC    1603 Orrington Avenue, 13th Floor    Evanston,
IL 60201    Attention: Chief Legal Officer    Telephone: (847) 905-4400   
Facsimile: (847) 269-2064    Email: notices@magnetar.com MTP Energy CM LLC   
1603 Orrington Avenue, 13th Floor    Evanston, IL 60201    Attention: Chief
Legal Officer    Telephone: (847) 905-4400    Facsimile: (847) 269-2064   
Email: notices@magnetar.com Hipparchus Fund LP    1603 Orrington Avenue, 13th
Floor    Evanston, IL 60201    Attention: Chief Legal Officer    Telephone:
(847) 905-4400    Facsimile: (847) 269-2064    Email: notices@magnetar.com
Magnetar Capital Fund II LP    1603 Orrington Avenue, 13th Floor    Evanston, IL
60201    Attention: Chief Legal Officer    Telephone: (847) 905-4400   
Facsimile: (847) 269-2064    Email: notices@magnetar.com Magnetar Structured
Credit Fund, LP    1603 Orrington Avenue, 13th Floor    Evanston, IL 60201   
Attention: Chief Legal Officer    Telephone: (847) 905-4400    Facsimile: (847)
269-2064    Email: notices@magnetar.com



--------------------------------------------------------------------------------

Magnetar Global Event Driven Fund LLC 1603 Orrington Avenue, 13th Floor
Evanston, IL 60201 Attention: Chief Legal Officer Telephone: (847) 905-4400
Facsimile: (847) 269-2064 Email: notices@magnetar.com Blackwell Partners LLC
1603 Orrington Avenue, 13th Floor Evanston, IL 60201 Attention: Chief Legal
Officer Telephone: (847) 905-4400 Facsimile: (847) 269-2064 Email:
notices@magnetar.com Spectrum Opportunities Fund LP 1603 Orrington Avenue, 13th
Floor Evanston, IL 60201 Attention: Chief Legal Officer Telephone: (847)
905-4400 Facsimile: (847) 269-2064 Email: notices@magnetar.com Magnetar
Andromeda Select Fund LLC 1603 Orrington Avenue, 13th Floor Evanston, IL 60201
Attention: Chief Legal Officer Telephone: (847) 905-4400 Facsimile: (847)
269-2064 Email: notices@magnetar.com Magnetar Constellation Fund IV LLC 1603
Orrington Avenue, 13th Floor Evanston, IL 60201 Attention: Chief Legal Officer
Telephone: (847) 905-4400 Facsimile: (847) 269-2064 Email: notices@magnetar.com
Compass HTV LLC 1603 Orrington Avenue, 13th Floor Evanston, IL 60201 Attention:
Chief Legal Officer Telephone: (847) 905-4400 Facsimile: (847) 269-2064 Email:
notices@magnetar.com GE Structured Finance, Inc. GE Structured Finance, Inc. 800
Long Ridge Road Stamfor, CT 06927 Attention: General Counsel with a copy to:
Attention: Seth Barlam Facsimile: (203) 357-6632 Email: seth.barlam@ge.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT 3

NEW STANDSTILL AGREEMENT

See attached.



--------------------------------------------------------------------------------

BOARD REPRESENTATION AND STANDSTILL AGREEMENT

THIS BOARD REPRESENTATION AND STANDSTILL AGREEMENT (this “Agreement”) is made
and entered into as of [●], 201511, by and among Crestwood Equity GP, LLC, a
Delaware limited liability company (the “General Partner”), Crestwood Equity
Partners LP, a Delaware limited partnership (the “Partnership” and, together
with the General Partner, the “Crestwood Entities”), Magnetar Financial LLC, a
Delaware limited liability company (“Magnetar”), GSO COF II Holdings Partners
LP, a Delaware limited partnership (“GSO”) and GE Structured Finance, Inc., a
Delaware corporation (“GE” and, together with Magnetar and GSO, the
“Purchasers”). The Crestwood Entities and the Purchasers are herein referred to
as the “Parties.” Capitalized terms used but not defined herein shall have the
meaning assigned to such term in the Class A Convertible Preferred Unit Purchase
Agreement, dated as of June 17, 2014 (the “Purchase Agreement”), by and among
Crestwood Midstream Partners LP, a Delaware limited partnership (“Midstream”)
and the Purchasers.

Recitals

WHEREAS, pursuant to the Purchase Agreement, Midstream issued and sold certain
Class A Preferred Units of Midstream (the “Midstream Preferred Units”) to the
Purchasers;

WHEREAS, to induce the Purchasers to enter into the transactions evidenced by
the Purchase Agreement, Midstream and the Purchasers entered into that certain
Board Representation and Standstill Agreement, dated as of June 17, 2014 (the
“Existing Standstill Agreement”);

WHEREAS, Midstream, the Partnership and certain other entities entered into an
Agreement and Plan of Merger dated as of May 5, 2015 (the “Merger Agreement”),
which provides, among other things, for the merger (the “Merger”) of certain
entities into Midstream, for each outstanding common unit representing common
limited partner interests of Midstream (the “Midstream Common Units”) other than
Midstream Common Units held by the Partnership and its Subsidiaries to be
converted into the right to receive 2.75 common units of the Partnership (the
“Common Units”), and for each outstanding Midstream Preferred Unit to be
converted into the right to receive 2.75 preferred units of the Partnership (the
“Preferred Units”), all on the terms specified therein; and

WHEREAS, in connection with their entry into the Merger Agreement, and as a
condition to the willingness of the parties to the Merger Agreement to enter
into the Merger Agreement, the parties to the Merger Agreement entered into a
Support Agreement of even date with the Merger Agreement (the “Support
Agreement”); and

WHEREAS, pursuant to the terms of the Support Agreement, but subject to the
conditions thereof, Midstream and the Purchasers have agreed to terminate the
Existing Standstill Agreement, and the Partnership and the Purchasers have
agreed to enter into this Agreement in replacement thereof.

 

 

11  To be dated the Effective Date of the Merger

 

-30-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:

Agreement

Section 1. Board Observation Rights.

(a) During the period commencing upon the execution and delivery of this
Agreement and ending on the Board Rights Termination Date (defined below), the
Crestwood Entities shall grant the Purchasers, collectively, the option and
right, exercisable, upon written approval of a majority of the then outstanding
Preferred Units held, directly or indirectly, by the Purchasers (in the
aggregate), by delivering a written notice signed by such Purchasers of such
appointment to the Crestwood Entities (the “Observer Notice”), to appoint a
single representative, who shall be employed by one of the Purchasers (or their
Affiliates) at the time of such appointment (the “Board Observer”), to attend
all meetings (including telephonic) of the full board of directors of the
General Partner (the “Board”) in an observer capacity. The Observer Notice shall
be delivered to the Crestwood Entities prior to the Board Observer’s attendance
of any meeting of the full Board. The Board Observer shall not constitute a
member of the Board and shall not be entitled to vote on, or consent to, any
matters presented to the Board. For the avoidance of doubt, the Board Observer
shall have no right to attend any meeting of any committee of the full Board
(each, a “Committee”); provided, however, the Crestwood Entities shall (i) give
the Board Observer written notice of the applicable meeting or action taken by
written consent of such Committee at the same time and in the same manner as
notice is given to the members of such Committee and (ii) with respect to the
Audit Committee and the Compensation Committee of the Board, provide the Board
Observer with copies of all written materials and other information (including,
without limitation, copies of minutes of meetings or written consents of such
Committee) given to the members of the Audit Committee and the Compensation
Committee in connection with such meetings or actions taken by written consent
at the same time such materials and information are furnished to such members of
the Audit Committee and the Compensation Committee.

(b) The Crestwood Entities shall (i) give the Board Observer written notice of
the applicable meeting or action taken by written consent at the same time and
in the same manner as notice is given to the members of the Board, (ii) provide
the Board Observer with copies of all written materials and other information
(including, without limitation, copies of minutes of meetings or written
consents of the full Board) given to the members of the Board in connection with
such meetings or actions taken by written consent at the same time such
materials and information are furnished to such members of the Board, and
(iii) provide the Board Observer with all rights to attend (whether in person or
by telephone or other means of electronic communication as solely determined by
the Board Observer) such meetings as a member of the Board. The Board Observer
shall agree to maintain the confidentiality of all non-public information and
proceedings of the Board and to enter into, comply with, and be bound by, in all
respects, the terms and conditions of a confidentiality agreement, substantially
in the form attached hereto as Annex A (the “Confidentiality Agreement”);
provided, however, upon request from a Purchaser or such Purchaser’s Affiliates,
the Board Observer shall provide, on a confidential basis, such non-public
material and information to such Purchaser and their Affiliates; provided that
such Purchaser and

 

-31-



--------------------------------------------------------------------------------

their Affiliates have agreed to comply with and be bound by, in all respects,
the Confidentiality Agreement. For the avoidance of doubt, the recipient of such
confidential information from the Board Observer (whether a Purchaser or a
Purchaser Affiliate) may further provide such information to (i) any other
Purchaser or Purchaser Affiliate and (ii) any legal counsel that has been
engaged by such recipient to discuss such matters or information; provided, that
any such recipient in clause (i) agrees and acknowledges in writing that they
are bound by the provisions of the Confidentiality Agreement. For purposes of
this Agreement, “Affiliates” shall have the same meaning ascribed therefor in
the Purchase Agreement. Notwithstanding any rights to be granted or provided to
the Board Observer hereunder, the Crestwood Entities reserve the right to
exclude the Board Observer from access to any material or meeting or portion
thereof if the Board reasonably determines, in good faith, that such access
would (A) prevent the members of the Board from engaging in attorney-client
privileged communication or (B) result in a conflict of interest with any
Purchaser; provided, however, that such exclusion shall be limited to the
portion of the material and/or meeting that is the basis for such exclusion and
shall not extend to any portion of the material and/or meeting that does not
involve or pertain to such exclusion. The Purchaser then employing the Board
Observer agrees to indemnify the Crestwood Entities from any and all costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever
arising from the breach by the Board Observer of the confidentiality obligations
under the Confidentiality Agreement or this Section 1.

(c) The rights contained in this Section 1 shall immediately cease and terminate
on the earlier of such date (such earlier date, the “Board Rights Termination
Date”) as the Purchasers and their respective Affiliates no longer own (i) at
least 75% of the Purchased Units (as defined in the Purchase Agreement, and
including any Preferred Units issued in exchange for Purchased Units pursuant to
the Merger) or (ii) a number of Preferred Units, which, if they were converted
into Common Units at the then applicable Conversion Ratio (as defined in that
certain First Amendment to Fifth Amended and Restated Agreement of Limited
Partnership (the “First Amendment”) to the Fifth Amended and Restated Agreement
of Limited Partnership of the Partnership (as so amended, the “Partnership
Agreement”)), subject to appropriate adjustments for splits, combinations and
other similar transactions, would be equal to 3.5% or more of the total number
of Common Units then outstanding. From and after the Board Rights Termination
Date, the rights of the Purchasers in Sections 1(a) and 1(b) shall cease.

Section 2. Board Designation Rights.

(a) If the Preferred Distribution Amount (as such term is defined in the First
Amendment) is not paid in full in cash to the holders of outstanding Preferred
Units (as such term is defined in the First Amendment) for two consecutive
calendar quarters that commence after the Initial Distribution Period (as
defined in the First Amendment) (such failure, the “Designation Right Triggering
Event”), then, until the Designation Right Termination Event (defined below),
the Purchasers shall have the option and right, exercisable, upon written
approval of a majority of the then outstanding Preferred Units held, directly or
indirectly, by the Purchasers (in the aggregate), by delivering a written notice
of such designation to the Crestwood Entities, to designate one person to serve
on the Board (the “Purchaser Designated Director”) and the Crestwood Entities
shall take all actions necessary or advisable to effect the foregoing; provided,
however, that such Purchaser Designated Director shall, in the reasonable
judgment of the General Partner, (i) have the requisite skill and experience to
serve as a director of a public company, (ii)

 

-32-



--------------------------------------------------------------------------------

not be prohibited from serving as a director pursuant to any rule or regulation
of the Securities and Exchange Commission (the “Commission”) or any national
securities exchange on which the Partnership’s Common Units are listed or
admitted to trading, and (iii) not be an employee or director of any Competitor
(as defined below). For purposes of the immediately preceding sentence the term
“Competitor” shall mean any person or entity that (a) is an operating company
(and not a financial institution) and (b) engages in the midstream energy
business or otherwise provides similar services or engages in similar business
as the Partnership. The Purchasers agree upon the Partnership’s request to
timely provide the Partnership with accurate and complete information relating
to the Purchaser Designated Director as may be required to be disclosed by the
Partnership under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder. Prior to a
Designation Right Termination Event (as defined below), the Purchaser Designated
Director may be removed or replaced by the Purchasers at any time and by
Crestwood Holdings LP, the sole member of the General Partner, for “cause” (as
defined below), but not by any other Party; and any vacancy occurring by reason
of the death, disability, resignation, removal or other cessation of a person
serving as Purchaser Designated Director, shall be filled solely by the
Purchasers. As used herein, “cause” means that the Purchaser Designated Director
(i) is prohibited from serving as a director under any rule or regulation of the
Commission or any national securities exchange on which the Partnership’s Common
Units are listed; (ii) while serving as the Purchaser Designated Director is
convicted by a court of competent jurisdiction of a felony; (iii) a court of
competent jurisdiction has entered, a final, non-appealable judgment finding the
Purchaser Designated Director liable for actual fraud or willful misconduct
against the Partnership (including, but not limited to, intentionally or
wilfully failing to observe the obligation of confidentiality contained in
Section 1(b) of this Agreement); (iv) is determined to have acted intentionally
or in bad faith in a manner that results in a material detriment to the assets,
business or prospects of the Partnership or (v) is terminated, removed or
resigns for any reason from his or her position, if any, with any such Purchaser
at which the Purchaser Designated Director is then employed. Any action by the
Purchasers to designate, remove or replace a Purchaser Designated Director shall
be evidenced in writing furnished to the Crestwood Entities, shall include a
statement that the action has been approved by the Purchasers and shall be
executed by or on behalf of the Purchasers. While serving as a Purchaser
Designated Director, a Purchaser Designated Director (i) shall be entitled to
vote on any matter on which independent members of the Board are entitled to
vote on (unless prohibited by the rules and regulations of the Securities and
Exchange Commission or the New York Stock Exchange), provided, however, in
connection with any matter that could adversely affect the rights, powers,
privileges, preferences, duties or obligations of the Preferred Units, the
Purchaser Designated Director shall consult with all Purchasers that hold,
directly or indirectly, then outstanding Preferred Units, prior to such
Purchaser Designated Director approving such matter in his or her capacity as a
Board member; and (ii) shall be entitled to compensation commensurate with that
of an independent member of the Board and reimbursed for reasonable expenses.

(b) Upon payment by the Partnership to the Purchasers of all accrued but unpaid
distributions on the Preferred Units then outstanding (a “Designation Right
Termination Event”), the right of the Purchasers to designate a Purchaser
Designated Director shall automatically terminate and the Purchasers shall cause
the Purchaser Designated Director then serving as a member of the Board,
promptly upon (and in any event within two (2) Business Days following) receipt
of a written request from the Partnership, to resign as a member of the Board.
If the Purchaser Designated Director does not resign upon such request, then a
majority of the other director(s) then serving on the Board may remove the
Purchaser Designated Director as a member of the Board.

 

-33-



--------------------------------------------------------------------------------

Section 3. Limitation of Liability; Indemnification; Business Opportunities.

(a) At all times while the Purchaser Designated Director is serving as a member
of the Board, and following any such Purchaser Designated Director’s death,
resignation, removal or other cessation as a director in such former Purchaser
Designated Director’s capacity as a former director, the Purchaser Designated
Director shall be entitled to (i) the same modification and restriction of
traditional fiduciary duties, (ii) the same safe harbors for resolving conflicts
of interest transactions and (iii) all rights to indemnification and
exculpation, in each case, as are then made available to any other member of the
Board.

(b) For the avoidance of doubt, the Board Observer shall have (i) no fiduciary
duty to the Crestwood Entities or to any Limited Partner (as defined in the
Partnership Agreement) and (ii) no obligations to the Crestwood Entities under
this Agreement, except as described in Section 1 of this Agreement, or to any
Limited Partner.

(c) At all times while the Purchaser Designated Director is serving as a member
of the Board or the Board Observer is serving in such capacity in accordance
with Section 1 of this Agreement, such Purchaser Designated Director or Board
Observer, the Purchasers and their respective Affiliates may engage in, possess
an interest in, or trade in the securities of, other business ventures of any
nature or description, independently or with others, similar or dissimilar to
the business of the Crestwood Entities, and the Crestwood Entities, the Board
and their Affiliates shall have no rights by virtue of this Agreement in and to
such independent ventures or the income or profits derived therefrom, and the
pursuit of any such venture, even if competitive with the business of the
Crestwood Entities, shall not be deemed wrongful or improper. None of the
Purchaser Designated Director, the Board Observer, the Purchasers or their
respective Affiliates shall be obligated to present any investment opportunity
to the Crestwood Entities even if such opportunity is of a character that the
Crestwood Entities or any of their respective subsidiaries might reasonably be
deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and each of the Purchaser Designated Director, the Board
Observer, the Purchasers or their respective Affiliates shall have the right to
take for such person’s own account (individually or as a partner or fiduciary)
or to recommend to others any such investment opportunity. Notwithstanding the
foregoing, the Purchaser Designated Director and the Board Observer shall be
subject to, and comply with, the requirement to maintain confidential
information pursuant to this Agreement.

(d) The Crestwood Entities shall purchase and maintain (or reimburse the
Purchaser Designated Director for the cost of) insurance (“D&O Insurance”), on
behalf of the Purchaser Designated Director, against any liability that may be
asserted against, or expense that may be incurred by, such Purchaser Designated
Director in connection with Crestwood Entities’ activities or such Purchaser
Designated Director’s activities on behalf of the Crestwood Entities, regardless
of whether the Crestwood Entities would have the power to indemnify such
Purchaser Designated Director against such liability under the provisions of the
Partnership Agreement or the First Amended and Restated Limited Liability
Company Agreement, as amended by Amendment No. 1 thereto, of the General Partner
(the “GP LLC Agreement”). Such D&O Insurance shall provide coverage commensurate
with that of an independent member of the Board.

 

-34-



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, the Purchaser Designated Director shall
constitute an “Indemnitee,” as such term is defined under the Partnership
Agreement and the GP LLC Agreement.

Section 4. Standstill.

(a) Until June 17, 2017, without the prior written consent of the Partnership
(provided that such consent shall not be required in the event of fraud or gross
negligence on the part of the Partnership or the General Partner), the holders
of Preferred Units and their Affiliates will not, directly or indirectly:

(i) Enter into any transaction the effect of which would be to “short” any
securities of the Partnership;

(ii) Call (or participate in a group calling) a meeting of the limited partners
of the Partnership for the purpose of removing (or approving the removal of) the
General Partner as the general partner of the Partnership and/or electing a
successor general partner of the Partnership;

(iii) “Solicit” any “proxies” (as such terms are used in the rules and
regulations of the Commission) or votes for or in support of (A) the removal of
the General Partner as the general partner of the Partnership or (B) the
election of any successor general partner of the Partnership, or take any action
the direct effect or purpose of which would be to induce limited partners of the
Partnership to vote or provide proxies that may be voted in favor of any action
contemplated by either of sub-clauses (A) or (B) of this Section 4(a)(iii);

(iv) Seek to advise or influence any person (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the voting of any limited
partner interests of the Partnership in connection with the removal (or
approving the removal) of the General Partner as the general partner of the
Partnership and/or the election of a successor general partner of the
Partnership;

(v) Issue, induce or assist in the publication of any press release, media
report or other publication in connection with the potential or proposed removal
of the General Partner as the general partner of the Partnership and/or the
election of a successor general partner of the Partnership;

(vi) Instigate or encourage any third party to do any of the foregoing; or

(vii) If the General Partner is removed as the general partner of the
Partnership, participate in any way in the management, ownership and/or control
of the

 

-35-



--------------------------------------------------------------------------------

managing general partner or the successor general partner’s operation of the
Partnership, other than participation by a Purchaser Designated Director or
Board Observer, as described in Sections 1 and 2 of this Agreement.

(b) Notwithstanding anything to the contrary in this Agreement, (i) the
foregoing shall not in any way limit the right of the Purchasers or their
Affiliates to vote their limited partner interests in the Partnership at any
meeting of limited partners of the Partnership so long as there has been no
breach of Section 4(a) of this Agreement; and (ii) for purposes of Section 4(a)
of this Agreement, “Affiliates” of GSO COF II Holdings Partners LP shall include
any fund managed or advised by GSO Capital Partners LP or its Affiliates;
provided, however, that, in each such case, such fund falls within the credit
business of The Blackstone Group LP.

Section 5. Miscellaneous.

(a) Entire Agreement. This Agreement is intended by the Parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights granted by Crestwood Entities or any of their Affiliates
or the Purchasers or any of their Affiliates set forth herein. This Agreement
supersedes all prior agreements and understandings between the Parties with
respect to the subject matter hereof.

(b) Notices. All notices and demands provided for in this Agreement shall be in
writing and shall be given as provided in Section 6.07 of the Purchase
Agreement, provided that the initial address for notice for the Partnership
shall be:

Crestwood Equity Partners LP

700 Louisiana Street

Suite 2550

Houston, TX 77002-6760

Attention: Joel C. Lambert

Email: joel.lambert@crestwoodlp.com

with a copy to (which shall not constitute notice):

Andrews Kurth LLP

600 Travis St., Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary and W. Mark Young

Facsimile: (713) 238-7130

Email: gmoleary@andrewskurth.com and markyoung@andrewskurth.com

(c) Interpretation. Section references in this Agreement are references to the
corresponding Section to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items

 

-36-



--------------------------------------------------------------------------------

or matters immediately following it. Whenever any determination, consent or
approval is to be made or given by a Party, such action shall be in such Party’s
sole discretion, unless otherwise specified in this Agreement. If any provision
in this Agreement is held to be illegal, invalid, not binding or unenforceable,
(i) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect and (ii) the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible. When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded, and if the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day. Any words imparting the singular number only shall include the
plural and vice versa. The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The division
of this Agreement into Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

(d) Governing Law; Submission to Jurisdiction. This Agreement, and all claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Agreement or the negotiation, execution or performance of
this Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement), will be construed in accordance with and governed by the Laws
of the State of Delaware without regard to principles of conflicts of Laws. Any
action against any Party relating to the foregoing shall be brought in any
federal or state court of competent jurisdiction located within the State of
Delaware, and the Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any such action. Each of the Parties hereby irrevocably waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

(e) Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES,
AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES

 

-37-



--------------------------------------------------------------------------------

TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(f) No Waiver; Modifications in Writing.

(i) Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at law or in equity or otherwise.

(ii) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of this Agreement shall be
effective unless signed by each of the Parties hereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by a Party
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on a Party in any case shall entitle such Party to any other or further notice
or demand in similar or other circumstances. Any investigation by or on behalf
of any Party shall not be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.

(g) Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same agreement.

(h) Binding Effect; Assignment. This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns, but will not be assignable or delegable by any Party hereto without the
prior written consent of each of the other Parties; provided, that the terms and
provisions of this Agreement shall not be effective or binding upon a Purchaser
that has transferred all of its Preferred Units to a third-party and, upon such
transfer, the rights of such Purchaser under this Agreement shall terminate and
cease.

(i) Independent Counsel. Each of the Parties acknowledges that it has been
represented by independent counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement and that it has executed the
same with consent and upon the advice of said independent counsel. Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto will
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Accordingly, any rule of Law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party that drafted it is of no application and is hereby expressly
waived.

 

-38-



--------------------------------------------------------------------------------

(j) Specific Enforcement. Each of the Parties acknowledges and agrees that
monetary damages would not adequately compensate an injured Party for the breach
of this Agreement by any Party, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order
without a requirement of posting bond. Further, each Party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.

(k) Transfer of Board Rights; Aggregation. The option and right to appoint a
Board Observer or Purchaser Designated Director granted to the Purchasers by the
Partnership under Sections 1 and 2, respectively, of this Agreement, may be
transferred or assigned by any Purchaser to one or more of its Affiliates,
subject to the transfer restrictions provided in Section 4.7(d) of the
Partnership Agreement, provided, however, that (a) the Partnership is given
written notice prior to any said transfer or assignment, stating the name and
address of each of the transferee or assignee and identifying the securities
with respect to which such rights are being transferred or assigned and (b) each
such transferee or assignee assumes in writing responsibility for its portion of
the obligations of such Purchaser under this Agreement. All Preferred Units held
or acquired by Persons (as defined in the Partnership Agreement) who are
Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights and applicability of any obligations
under this Agreement.

(l) Further Assurances. Each of the Parties hereto shall, from time to time and
without further consideration, execute such further instruments and take such
other actions as any other Party hereto shall reasonably request in order to
fulfill its obligations under this Agreement to effectuate the purposes of this
Agreement.

[Signature Page Follows]

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

CRESTWOOD EQUITY GP LLC CRESTWOOD MIDSTREAM PARTNERS LP By:

 

Name:

 

Title:

 

CRESTWOOD EQUITY PARTNERS LP CRESTWOOD EQUITY PARTNERS LP By: Crestwood Equity
GP LLC, its general partner By:

 

Name:

 

Title:

 

PURCHASERS: MTP ENERGY MASTER FUND LTD By: MTP ENERGY MANAGEMENT LLC, its
investment manager By: MAGNETAR FINANCIAL LLC, its sole member By:

 

Name:

 

Title:

 

MTP ENERGY OPPORTUNITIES FUND LLC By: MTP ENERGY MANAGEMENT LLC, its managing
member By: MAGNETAR FINANCIAL LLC, its sole member By:

 

Name:

 

Title:

 

MTP ENERGY CM LLC By: MAGNETAR FINANCIAL LLC, its manager By:

 

Name:

 

Title:

 

 

[Signature Page to Board Representation Agreement]



--------------------------------------------------------------------------------

HIPPARCHUS FUND LP By: MAGNETAR FINANCIAL LLC, its general partner By:

 

Name:

 

Title:

 

MAGNETAR CAPITAL FUND II LP By: MAGNETAR FINANCIAL LLC, its general partner By:

 

Name:

 

Title:

 

MAGNETAR STRUCTURED CREDIT FUND, LP By: MAGNETAR FINANCIAL LLC, its general
partner By:

 

Name:

 

Title:

 

MAGNETAR GLOBAL EVENT DRIVEN FUND LLC By: MAGNETAR FINANCIAL LLC, its manager
By:

 

Name:

 

Title:

 

BLACKWELL PARTNERS LLC By: MAGNETAR FINANCIAL LLC, its investment manager By:

 

Name:

 

Title:

 

SPECTRUM OPPORTUNITIES FUND LP By: MAGNETAR FINANCIAL LLC, its general partner
By:

 

Name:

 

Title:

 

MAGNETAR ANDROMEDA SELECT FUND LLC By: MAGNETAR FINANCIAL LLC, its manager By:

 

Name:

 

Title:

 

 

[Signature Page to Board Representation Agreement]



--------------------------------------------------------------------------------

MAGNETAR CONSTELLATION FUND IV LLC By: MAGNETAR FINANCIAL LLC, its manager By:

 

Name:

 

Title:

 

COMPASS HTV LLC By: MAGNETAR FINANCIAL LLC, its investment manager By:

 

Name:

 

Title:

 

GSO COF II HOLDINGS PARTNERS LP By: GSO Capital Opportunities Associates II LLC,
its General Partner By:

 

Name:

 

Title:

 

GE STRUCTURED FINANCE, INC. By:

 

Name:

 

Title:

 

 

[Signature Page to Board Representation Agreement]



--------------------------------------------------------------------------------

ANNEX A

FORM OF CONFIDENTIALITY AGREEMENT

            , 20    

Crestwood Equity GP LLC

Crestwood Equity Partners LP

700 Louisiana Street, Suite 2060

Houston, Texas 77002

Attn:

Dear Ladies and Gentlemen:

Pursuant to Section 1(b) of that certain Board Representation and Standstill
Agreement (the “Board Representation and Standstill Agreement”), dated as of
[●], 2015, by and among Crestwood Equity GP, LLC, a Delaware limited liability
company (the “General Partner”),Crestwood Equity Partners LP, a Delaware limited
partnership (the “Partnership” and, together with the General Partner, the
“Crestwood Entities”), Magnetar Financial LLC, a Delaware limited liability
company (“Magnetar”), GSO COF II Holdings Partners LP, a Delaware limited
partnership (“GSO”) and GE Structured Finance, Inc., a Delaware corporation
(“GE” and, together with Magnetar and GSO, the “Purchasers”), the Purchasers
have exercised their right to appoint the undersigned as an observer (the “Board
Observer”) to the board of directors of the General Partner (the “Board”),
although the individual serving as the Board Observer may be changed from time
to pursuant to the terms of the Board Representation and Standstill Agreement
and upon such other individual signing a confidentiality agreement in
substantially the form hereof. The Board Observer acknowledges that at the
meetings of the Board and at other times the Board Observer may be provided with
and otherwise have access to non-public information concerning the Crestwood
Entities and their Affiliates. Capitalized terms used but not otherwise defined
herein, shall have the respective meanings ascribed therefor in the Board
Representation and Standstill Agreement. In consideration for and as a condition
to the Crestwood Entities furnishing access to such information, the Board
Observer hereby agrees to the terms and conditions set forth in this letter
agreement (the “Agreement”):

1. As used in this Agreement, subject to Paragraph 3 below, “Confidential
Information” means any and all non-public financial or other non-public
information concerning the Crestwood Entities and their Affiliates that may
hereafter be disclosed at or in connection with a Board or Committee meeting to
the Board Observer by the Crestwood Entities, their Affiliates or by any of
their directors, officers, employees, agents, consultants, advisors or other
representatives (including financial advisors, accountants or legal counsel)
(the “Representatives”) of the Crestwood Entities, including, without
limitation, all notices, minutes, consents, or other information, materials, and
ideas provided to the Board Observer, to the extent constituting non-public
financial or other non-public information concerning the Crestwood Entities and
their Affiliates.

 

[Signature Page to Board Representation Agreement]



--------------------------------------------------------------------------------

2. Except to the extent permitted by this Paragraph 2 or by Paragraph 3 or 4,
the Board Observer shall keep such Confidential Information strictly
confidential; provided, that the Board Observer may, upon request from a
Purchaser or such Purchaser’s Affiliates, share Confidential Information with
such Purchaser or such Purchaser’s Affiliates so long as such individuals or
entities agree to comply with, and be bound by, in all respects, the terms of
this Agreement. For the avoidance of doubt, the recipient of such Confidential
Information from the Board Observer may further provide such Confidential
Information to (i) any other Purchaser or Purchaser Affiliate and (ii) any legal
counsel that has been engaged by such recipient to discuss such matters or
Confidential Information; provided, that any such recipient in clause (i) above
agrees and acknowledges in writing to be bound by the terms of this Agreement.
The Board Observer may not record the proceedings of any meeting of the Board by
means of an electronic recording device.

3. The term “Confidential Information” does not include information that (i) is
or becomes generally available to the public other than (a) as a result of a
disclosure by the Board Observer in violation of this Agreement or (b) in
violation of a confidentiality obligation to the Crestwood Entities known to the
Board Observer, (ii) is or becomes available to the Board Observer on a
non-confidential basis from a source not known to have an obligation of
confidentiality to the Crestwood Entities, (iii) was already known to the Board
Observer at the time of disclosure, or (iv) is independently developed by the
Board Observer without reference to any Confidential Information disclosed to
the Board Observer.

4. In the event that the Board Observer is legally required or compelled to
disclose the Confidential Information, the Board Observer shall use reasonable
efforts, to the extent permitted and practicable, to provide the Crestwood
Entities with prompt prior written notice of such requirement so that the
Crestwood Entities may seek, at such entities sole expense and cost, an
appropriate protective order. If in the absence of a protective order, the Board
Observer is nonetheless legally required or compelled to disclose Confidential
Information, the Board Observer may disclose only the portion of the
Confidential Information or other information that it is so legally required or
compelled to disclose.

5. All Confidential Information disclosed by the Crestwood Entities or their
Representatives to the Board Observer is and will remain the property of the
Crestwood Entities, so long as such information remains Confidential
Information.

6. It is understood and acknowledged that neither the Crestwood Entities nor any
Representative makes any representation or warranty as to the accuracy or
completeness of the Confidential Information or any component thereof.

7. It is further understood and agreed that money damages would not be a
sufficient remedy for any breach of this Agreement by the Board Observer and
that the Crestwood Entities shall be entitled to seek specific performance or
any other appropriate form of equitable relief as a remedy for any such breach
in addition to the remedies available to the Crestwood Entities at law.

 

[Signature Page to Board Representation Agreement]



--------------------------------------------------------------------------------

8. This Agreement is personal to the Board Observer, is not assignable by the
Board Observer and may be modified or waived only in writing. This Agreement is
binding upon the parties hereto and their respective successors and assigns and
inures to the benefit of the parties hereto and their respective successors and
assigns.

9. If any provision of this Agreement is not enforceable in whole or in part,
the remaining provisions of this Agreement will not be affected thereby. No
failure or delay in exercising any right, power or privilege hereunder operates
as a waiver thereof, nor does any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

10. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT
OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.

11. This Agreement and all obligations herein will automatically expire one
(1) year from the date the Board Observer ceases to act as Board Observer.

12. This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement, and all of which, when
taken together, will constitute one and the same agreement. The exchange of
copies of this Agreement and of signature pages by facsimile or electronic
transmission constitutes effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement. Signatures of
the parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for any purpose whatsoever.

[SIGNATURE PAGE FOLLOWS]

 

[Signature Page to Board Representation Agreement]



--------------------------------------------------------------------------------

Very truly yours,

 

[                                         ]

 

Agreed to and Accepted, effective as of the                    day of
                    , 20    :

 

[NAME OF OBSERVER]

 

[Signature Page to Board Representation Agreement]